Exhibit 10.1

 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

by and between

 

(1)       HELIX TCS, INC.

5300 DTC Parkway, Suite 300, Greenwood Village, CO 80111

(“Helix” or “Buyer”),

 

and

 

(2)       SECURITY GRADE PROTECTIVE SERVICES, LTD.

10200 E. Girard Ave., Suite B420, Denver, CO 80231

(“Security Grade” or the “Company”)

 

and

 

(3)       DEREK PORTER



 

(4)       DAVID BECKETT



 

(5)       GUY CERASOLI



 

(6)       DAVID KEYES



 

(7)       RYAN SHIELDS



 

(8)       Mark Mergo

 

(the parties under (3) - (8) are each referred to as a “Security Grade Member”
and collectively referred to as “Sellers”)

 

referring to the acquisition of all issued and outstanding Units and Membership
Interest

in Security Grade Protective Services, Ltd.

 

June 2, 2017 (“Effective Date”)

 



 
 



 

TABLE OF CONTENTS

 



I. DEFINITIONS AND USAGE 2 1.1 Definitions 2 1.2 Usage 8 II. SALE AND PURCHASE
OF UNITS 9 2.1 Sale and Purchase of Units 9 2.2 Purchase Price for the Units and
Terms of Payment 10 2.3 Closing 12 2.4 Closing Obligations 12 III.
REPRESENTATIONS AND WARRANTIES OF SELLERS 13 3.1 Corporate Status 13 3.2
Articles of Organization and Operating Agreement 14 3.3 Financial Statements and
Business Assessments 14 3.4 Conduct of Business 15 3.5 Status of Fixed Assets 16
3.6 Intellectual Property Assets 17 3.7 Litigation 19 3.8 Material Agreements 19
3.9 INTENTIONALLY OMITTED 20 3.10 Insurance Policies 20 3.11 Public Approvals,
Permits and Licenses 20 3.12 INTENTIONALLY OMITTED 20 3.13 Compliance 20 3.14
Employees 21 3.15 Customers and Suppliers 21 3.16 Books and Records 21 3.17 Bank
Accounts 21 3.18 Brokers 22 3.19 Anti-Bribery; International Matters 22 3.20
Taxes 22 3.21 INTENTIONALLY OMITTED 24 3.22 Enforceability and Authority; No
Conflict 24 3.23 Security Grade Know-How 25 3.24 Accuracy of Information;
Confirmations 25 3.25 No Material Adverse Change 25 3.26 Disclosure 25 3.27
Approvals; Notice 26 IV. REPRESENTATIONS AND WARRANTIES OF BUYER 26 4.1
Organization and Good Standing 26 4.2 Enforceability and Authority; No Conflict
26 4.3 Investment Intent 27 4.4 Certain Proceedings 27 4.5 Brokers or Finders 27
V. INTENTIONALLY OMITTED 28

 



i

 

 

VI. COVENANTS OF SELLERS PRIOR TO CLOSING DATE 28 6.1 Access and Investigation
28 6.2 Operation of the Business of the Company 28 6.3 Member Equity and Company
Bank Accounts 29 6.4 Filings and Notifications; Cooperation 29 6.5 Notice 29 6.6
Payment of Indebtedness by Related Persons 29 6.7 Exclusive Dealing 30 6.8
Financial Information 30 6.9 Financing Cooperation 30 6.10 Confidentiality 30
6.11 Best Efforts 30 VII. COVENANTS OF BUYER PRIOR TO CLOSING 30 7.1 Filings and
Notifications; Cooperation 30 7.2 Notice 31 7.3 Best Efforts 31 VIII.
POST-CLOSING COVENANTS 31 8.1 Cooperation and Proceedings; Access to Records 31
8.2 Use of Security Grade Know-How 31 8.3 Confidentiality and Non-Competition 32
8.4 Employment Agreements 33 8.5 Key Employees 33 8.6 Fiduciaries of ERISA Plan
33 IX. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS TO CLOSE 33 9.1 Accuracy of
Buyer’s Representations 33 9.2 Buyer’s Performance 33 9.3 Bring Down Certificate
34 9.4 Additional Documents 34 9.5 No Legal Prohibition 34 X. CONDITIONS
PRECEDENT TO BUYER’S OBLIGATIONS TO CLOSE 35 10.1 Accuracy of Sellers’
Representations 35 10.2 Buyer’s Performance 35 10.3 Bring Down Certificate 35
10.4 Additional Documents 35 10.5 No Legal Prohibition 35 10.6 Board Approval 35
XI. TERMINATION 36 11.1 Termination Events 36 11.2 Effect of Termination 36 XII.
INDEMNIFICATION; PAYMENT; REIMBURSEMENT; REMEDIES 37 12.1 Survival; Remedies 37
12.2 Indemnification, Payment, and Reimbursement by Sellers 37 12.3
Indemnification, Payment, and Reimbursement by Buyer 38 12.4 Time Limitations 38
12.5 Certain Limitations on Amount 38 12.6 INTENTIONALLY OMITTED 39 12.7
Third-Party Claims 39 12.8 Other Claims 41 12.9 Release. 41

 



ii

 

 

XIII. MISCELLANEOUS 42 13.1 Costs and Expenses 42 13.2 Changes and Amendments 42
13.3 Notices 43 13.4 Severability 44 13.5 Exhibits and Schedules 44 13.6 Public
Announcements 44 13.7 Further Assurances 44 13.8 Entire Agreement 45 13.9
Assignments and Successors 45 13.10 No Third-Party Rights 45 13.11 Remedies
Cumulative 45 13.12 Governing Law 45 13.13 Jurisdiction; Service of Process 46
13.14 Waiver of Jury Trial 46 13.15 Enforcement of Agreement 46 13.16 Attorneys’
Fees 46 13.17 No Waiver 46 13.18 Time of Essence 47 13.19 Counterparts and
Electronic Signatures 47 13.20 Counterparts and Electronic Signatures 47

 



iii

 

 

SCHEDULE 2.2.2 ALLOCATION OF CLOSING PAYMENT TO SELLERS

SCHEDULE 2.2.6 PAYMENT OF BALANCE OF PURCHASE PRICE

SCHEDULE 3.3(a) 2016 FINANCIAL STATEMENTS

SCHEDULE 3.3(c) JANUARY 1, 2017-APRIL 30, 2017 BALANCE SHEETS AND PROFIT AND
LOSS STATEMENTS

SCHEDULE 3.5(b) LEASED REAL PROPERTY

SCHEDULE 3.6 TRADEMARKS AND INTERNET DOMAINS

SCHEDULE 3.8 COMPANY AGREEMENTS

SCHEDULE 3.10 INSURANCE POLICIES

SCHEDULE 3.14 EMPLOYEES, CONSULTANTS AND INDEPENDENT CONTRACTORS

SCHEDULE 3.15 MATERIAL CUSTOMERS AND SUPPLIERS

SCHEDULE 3.17 BANK ACCOUNTS SCHEDULE 3.20.3 CURRENT TAX LIABILITIES

 

EXHIBIT 2.2.2 NOTICE OF GRANT OF STOCK OPTION, STOCK OPTION AGREEMENT AND
EXERCISE FORM

EXHIBIT 2.4(a)(v) PORTER EMPLOYMENT AGREEMENT

EXHIBIT 2.4(a)(vi) BECKETT EMPLOYMENT AGREEMENT

 



iv

 

 

This Membership Interest Purchase Agreement (“Agreement”) is made as of June 1,
2017 (“Effective Date”), by Helix TCS, Inc. a Delaware corporation, as Buyer,
and the individuals identified as Sellers on the cover page to the Agreement who
have executed the signature page to this Agreement as Sellers.

 

RECITALS

 

A.       WHEREAS, Helix is a corporation duly incorporated and validly existing
under the laws of Delaware, headquartered at 5300 DTC Parkway, Suite 300,
Greenwood Village, CO 80111.

 

B.       WHEREAS, Security Grade is a limited liability company duly
incorporated and validly existing under the laws of Colorado, headquarter at
10200 E. Girard Ave., Suite B420, Denver, CO 80231.

 

C.       WHEREAS, Sellers desire to sell, and Buyer desires to purchase, all
issued and outstanding Units, including all attendant rights therein, whether
derived from the Operating Agreement of the Company, the Colorado Limited
Liability Act, or otherwise (the “Units”) of Security Grade comprised of 800,000
Class A Units and 200,000 Class B Units for the consideration and on the terms
set forth in this Agreement.

 

D.       WHEREAS, the Units of Security Grade as of the Closing Date are held as
follows:

 

(1)Derek Porter, domiciled at [ADDRESS], holds 480,000 Class A Units and 55,000
Class B Units;

 

(2)David Beckett, domiciled at [ADDRESS], holds 320,000 Class A Units and 15,000
Class B Units;

 

(3)Guy Cerasoli, domiciled at [ADDRESS], holds 40,000 Class B Units;

 

(4)David Keyes, domiciled at [ADDRESS], holds 30,000 Class B Units;

 

(5)Ryan Shields, domiciled at [ADDRESS], holds 30,000 Class B Units; and

 

(6)Mark Mergo, domiciled at [ADDRESS], holds 30,000 Class B Units.

 

E.       WHEREAS, Sellers intend to sell all of their Units in Security Grade to
Buyer, and Buyer intends to acquire all of the issued, outstanding Units of
Security Grade, thereby becoming the sole member of Security Grade.

 



 1 

 

 

The parties, intending to be legally bound, agree as follows:

 

I.         DEFINITIONS AND USAGE

 

1.1          Definitions

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1.1:

 

“Agreement”—as defined in the first paragraph of this Agreement.

 

“Applicable Contract”—any Contract (a) under which the Company has or could
acquire any rights, (b) under which the Company has or could become subject to
any obligation or liability, or (c) by which the Company or any assets owned or
used by it is or could become bound.

 

“Beckett Employment Agreement”—as defined in Section 2.4(a)(vi) and attached as
Exhibit 2.4(a)(vi);

 

“Breach”—any breach of, or any inaccuracy in, any representation or warranty or
breach of, or failure to perform or comply with, any covenant or obligation in
or of the Contract in question, or any event that with the passing of time or
the giving of notice, or both, would constitute such a breach, inaccuracy, or
failure.

 

“Business Day”—any day other than (a) Saturday or Sunday or (b) any other day on
which national banks in the United States are generally permitted or required to
be closed.

 

“Buyer”—as defined in the first paragraph of this Agreement.

 

“Buyer Indemnified Persons”—as defined in Section 12.2.

 

“Buyer’s Closing Documents”—the documents to be delivered by Buyer at Closing,
as identified herein.

 

“Closing”—as defined in Section 2.3.

 

“Closing Balance Sheet”—as defined in Section 6.3.

 

“Closing Date”—the date on which the Closing occurs.

 

“Closing Payment”—as defined in Section 2.2.2.

 

“Code”—the Internal Revenue Code of 1986.

 

“Company”—as defined on the first page of this Agreement.

 

“Consent”—any approval, consent, ratification, waiver, or other authorization.

 

“Contemplated Transactions”—the transactions contemplated by this Agreement.

 

“Contract”—any written agreement, contract, lease, consensual obligation,
promise, commitment, or undertaking, whether or not legally binding.

 

“Copyrights”- as defined in Section 3.6(a)(iii).

 



 2 

 

 

“Employee Plan”— means an employee welfare benefit plan or an employee pension
benefit plan or a plan which is both an employee welfare benefit plan and an
employee pension benefit plan.

 

“Encumbrance”—any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal, or similar restriction, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

 

“End Date”—as defined in Section 11.1(d).

 

“Equity Security”—in respect of any Person, (a) any share, unit of ownership or
similar security, (b) any security convertible into or exchangeable for any
security described in clause (a), (c) any option, warrant, or other right to
purchase or otherwise acquire any security described in clauses (a), (b), or
(c), and (d) any “equity security” within the meaning of the Exchange Act.

 

“ERISA”—the Employee Retirement Income Security Act of 1974.

 

“Exchange Act”—the Securities Exchange Act of 1934.

 

“Facilities”—any real property owned or operated or formerly owned or operated
by the Company and any buildings, plants, structures, or equipment (including
motor vehicles) owned or operated or formerly owned or operated by the Company.

 

“Financial Statements”—as defined in Section 3.3(a).

 

“GAAP”—generally accepted accounting principles in the United States.

 

“Governmental Authorization”—any (a) Consent, license, registration, or permit
issued, granted, given, or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement; or (b) right under
any Contract with any Governmental Body.

 

“Governmental Body”—any:

 

(a)nation, state, county, city, town, borough, village, district, or other
jurisdiction;

 

(b)federal, state, local, municipal, foreign, multinational, or other
government;

 

(c)governmental or quasi-governmental authority of any nature (including any
agency, branch, department, board, commission, court, tribunal, or other entity
exercising governmental or quasi-governmental powers);

 

(d)body exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory, or taxing authority or
power, whether local, national, or international; or

 

(e)official of any of the foregoing.

 



 3 

 

 

“Indemnified Person”—as defined in Section 12.7(a).

 

“Indemnifying Person”—as defined in Section 12.7(a).

 

“Interim Balance Sheet”—as defined in Section 3.3(b).

 

“Intellectual Property Asset”—as defined in Section 3.6.

 

“IRS”—the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.

 

“Know How” - any and all business information, technical data, processes or
trade secrets, including any improvements thereto, in any form in which the
foregoing may exist, owned exclusively by Security Grade prior to the date of
this Agreement.

 

“Knowledge” - an individual will be deemed to have Knowledge of a particular
fact or other matter if that individual is actually aware of that fact or
matter.

 

“Knowledge of Sellers”—Knowledge of any Seller or the Company.

 

“Leased Real Property”—as defined in Section 3.5(b).

 

“Legal Requirement”—any constitution, law, ordinance, principle of common law,
code, rule, regulation, statute, act, treaty, or order of general applicability
of any Governmental Body, including rules and regulations promulgated
thereunder.

 

“Loss”—any cost, loss, liability, obligation, claim, cause of action, damage,
deficiency, expense (including costs of investigation and defense and reasonable
attorneys’ fees and expenses), fine, penalty, judgment, award, assessment, or
diminution of value.

 

“Marks” –as defined in Section 3.6(a)(i).

 

“Material Adverse Change”—with respect to the Company, any event, change,
development, or occurrence that, individually or together with any other event,
change, development, or occurrence, is materially adverse to its business,
condition (financial or otherwise), assets, results of operations, or prospects.

 

“Member Income Taxes”—as defined in Section 3.20.1(a).

 

“Net Names”—as defined in Section 3.22(a)(vii).

 



 4 

 

 

“Occupational Safety and Health Law”—any Legal Requirement designed to promote
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to promote safe and
healthful working conditions.

 

“Operating Agreement”—means the Operating Agreement of Security Grade Protective
Services, Ltd,, dated to be effective as of January 1, 2016 (the “Operating
Agreement”).

 

“Order”—any order, injunction, judgment, decree, ruling, assessment, or
arbitration award of any Governmental Body or arbitrator.

 

“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the Ordinary Course of Business only if that action:

 

(a)is consistent in nature, scope, and magnitude with the past practices of such
Person and is taken in the ordinary course of the normal, day-to-day operations
of such Person; and

 

(b)does not require authorization by the board of directors of such Person (or
by any Person or group of Persons exercising similar authority) and does not
require any other separate or special authorization of any nature.

 

“Organizational Documents”—(a) the articles, certificate of incorporation or
articles of organization and any agreement of the owners including, without
limitations, operating agreements; (b) the certificate of formation; (c) all
documents required to be filed with the Governmental Body; and (d) any amendment
to or restatement of any of the foregoing.

 

“Patents”- as defined in Section 3.6(a)(ii).

 

“Permitted Encumbrances”—(a) Encumbrances for Taxes and other governmental
charges and assessments that are not yet due and payable, (b) Encumbrances of
carriers, warehousemen, mechanics, and materialmen and other like Encumbrances
arising in the Ordinary Course of Business (provided lien statements have not
been filed or such Encumbrances otherwise perfected), (c) statutory Encumbrances
in favor of lessors arising in connection with any property leased to the
Company, and (d) Encumbrances disclosed in the Financial Statements.

 

“Person”—an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture, other entity, or a Governmental Body.

 

“Porter Employment Agreement”—as defined in Section 2.4(a)(v) and attached as
Exhibit 2.4(a)(v);

 

“Proceeding”—any action, arbitration, mediation, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative) commenced, brought, conducted, or heard by or before, or
otherwise involving, any Governmental Body or arbitrator.

 

“Purchase Price”—as defined in Section 2.2.1.

 

 5 

 



 

“Record”—information that is inscribed on a tangible medium or that is stored in
an electronic or other medium.

 

“Related Person”—

 

(a)With respect to an individual:

 

(i)each other member of such individual’s Family;

 

(ii)any Person that is directly or indirectly controlled by such individual or
any one or more members of such individual’s Family;

 

(iii)any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and

 

(iv)any Person with respect to which one or more members of such individual’s
Family serves as a director, officer, partner, manager, executor, or trustee (or
in a similar capacity).

 

(b)With respect to a Person other than an individual:

 

(i)any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with, such
specified Person;

 

(ii)any Person that holds a Material Interest in such specified Person;

 

(iii)each Person that serves as a director, officer, partner, manager, executor,
or trustee of such specified Person (or in a similar capacity);

 

(iv)any Person in which such specified Person holds a Material Interest; and

 

(v)any Person with respect to which such specified Person serves as a general
partner, manager, or a trustee (or in a similar capacity).

 

(c)For purposes of this definition:

 

(i)“control” (including “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise, and shall
be construed as such term is used in the rules promulgated under the Exchange
Act;

 

(ii)the “Family” of an individual includes (A) the individual, (B) the
individual’s spouse, (C) any other natural person who is related to the
individual or the individual’s spouse within the second degree, and (D) any
other natural person who resides with such individual; and

 

(iii)“Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least 10% of the outstanding voting power of a
Person or Equity Securities representing at least 10% of the outstanding equity
interests in a Person.

 



 6 

 

 

“Releasable Claim”—as defined in Section 12.9(a).

 

“Released Claim”—as defined in Section 12.9(a).

 

“Released Party”—as defined in Section 12.9(a).

 

“Releasing Party”—as defined in Section 12.9(a).

 

“Representative”—with respect to a particular Person, includes any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, or legal counsel of such Person.

 

“Restricted Period”—as defined in Section 8.3.2(a).

 

“Securities Act”—the Securities Act of 1933.

 

“Seller Related Parties”—as defined in Section 12.9(a).

 

“Seller(s)”—as defined in the first paragraph of this Agreement.

 

“Software”—as defined in Section 3.6(a)(v).

 

“Stock Options”—as defined in Section 2.2.2.

 

“Tax” or “Taxes”—any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, Social Security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, concession, alternative, add-on
minimum and other tax, fee, assessment, levy, tariff, charge, or duty of any
kind whatsoever and any interest, penalty, addition, or additional amount
thereon imposed, assessed, or collected by or under the authority of any
Governmental Body or payable under any tax-sharing agreement or any other
Contract.

 

“Tax Authority”—as defined in Section 3.20.1(b).

 



 7 

 

 

“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund, or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection, or payment of any Tax or in connection with the
administration, implementation, or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

“Tax Warranty”—as defined in Section 3.20.2.

 

“Terminating Customer (s)”—as defined in Section 2.2.3.

 

“Third Party”—a Person that is not the Company or a party to this Agreement.

 

“Third-Party Claim”—any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.

 

“Trade Secrets”—as defined in Section 3.6(a)(vi).

 

“Units”—as defined in the Recitals of this Agreement.

 

“Working Capital” – the capital of the Company that is used in its day-to-day
trading operations, calculated as the current assets minus the current
liabilities.

 

Any term capitalized term contained but not defined herein shall have the
meaning set forth in the Operating Agreement.

 

1.2         Usage

 

(a)In this Agreement, unless expressly stated otherwise:

 

(i)the singular includes the plural and vice versa;

 

(ii)reference to any Person includes such Person’s successors and assigns, if
applicable, but only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity;

 

(iii)reference to a gender includes the other gender;

 

(iv)reference to any agreement, document, or instrument means such agreement,
document, or instrument as amended or modified and in effect from time to time
in accordance with its terms;

 

(v)reference to any Legal Requirement means that Legal Requirement as from time
to time in effect, including any amendment, modification, codification,
replacement, or reenactment of such Legal Requirement;

 

(vi)reference to any section or other provision of any Legal Requirement means
that provision of such Legal Requirement as from time to time in effect,
including any amendment, modification, codification, replacement, or reenactment
of such section or other provision;

 



 8 

 

 

(vii)“hereunder,” “hereof,” “hereto,” and words of similar import refer to this
Agreement as a whole and not to any particular Article, Section, or other
provision of this Agreement;

 

(viii)“any” means “any and all”;

 

(ix)with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”;

 

(x)a reference to a document, instrument, or agreement also refers to all
addenda, exhibits, or schedules thereto;

 

(xi)a reference to a “copy” or “copies” of any document, instrument, or
agreement means a copy or copies that are complete and correct; and

 

(xii)a reference to a list, or any like compilation, means that the item
referred to is complete and correct.

 

(b)Unless otherwise specified in this Agreement, all accounting terms used in
this Agreement will be interpreted, and all accounting determinations under this
Agreement will be made, in accordance with GAAP.

 

(c)This Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party as
having been drafted by it will not apply to any construction or interpretation
of this Agreement.

 

(d)The headings contained in this Agreement are for convenience of reference
only, shall not be deemed to be part of this Agreement, and shall not be
referred to in connection with the construction or interpretation of this
Agreement.

 

II.         SALE AND PURCHASE OF UNITS

 

2.1          Sale and Purchase of Units

 

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties, and covenants contained in this Agreement, at the
Closing, Buyer shall purchase the Units from the Sellers, and the Sellers shall
sell all of their Units in Security Grade to Buyer, consisting of the following:

 

(i)Derek Porter shall sell 480,000 Class A Units of Security Grade, 55,000 Class
B Units of Security Grade and any other Equity Security in Security Grade he
holds;

 



 9 

 

 

(ii)David Beckett shall sell 320,000 Class A Units of Security Grade, 15,000
Class B Units of Security Grade and any other Equity Security in Security Grade
he holds;

 

(iii)Guy Cerasoli shall sell 40,000 Class B Units of Security Grade and any
other Equity Security in Security Grade he holds;

 

(iv)David Keyes shall sell 30,000 Class B Units of Security Grade and any other
Equity Security in Security Grade he holds;

 

(v)Ryan Shields shall sell 30,000 Class B Units of Security Grade and any other
Equity Security in Security Grade he holds;

 

(vi)Mark Mergo shall sell 30,000 Class B Units of Security Grade and any other
Equity Security in Security Grade he holds.

 

(collectively the “Units”).

 

2.2          Purchase Price for the Units and Terms of Payment

 

2.2.1       Purchase Price. The purchase price for the sale and transfer of the
Units is Four Million Two Hundred Thousand Seven Hundred and Forty Five U.S.
Dollars ($4,200,745) (“Purchase Price”). The Purchase Price shall be allocated
among the Sellers as set forth below and in Schedules 2.2.2 and 2.2.6, and the
Purchase Price shall be paid to the Sellers pursuant to the terms of this
Section 2.2.

 

2.2.2       Closing Payments. At Closing, Buyer shall deliver as payment on
account of the Purchase Price:

 

(a) Eight Hundred Thousand U.S. Dollars ($800,000) (the “Closing Payment”),
which will be allocated among the Sellers as set forth on Schedule 2.2.2, and
which shall be paid by wire transfer to Sellers or Sellers’ Representative (at
Seller’s election and direction) pursuant to written wire transfer instructions
delivered to Buyer by the Sellers or Sellers’ Representative at least three (3)
Business Days prior to the Closing;

 

(b) Non-Qualified Stock Options in Buyer in the form of the Notice of Grant of
Stock Option and Stock Option Agreement attached as Exhibit 2.2.2 (the “Stock
Options”). The number of Stock Options issued to Sellers at Closing shall be as
follows:

 

(1) Derek Porter shall receive 110,973 Stock Options

 

(2) David Beckett shall receive 69,488 Stock Options;

 

(3) Guy Cerasoli shall receive 8,297 Stock Options;

 

(4) David Keyes shall receive 6,223 Stock Options;

 

(5) Ryan Shields shall receive 6,223 Stock Options; and

 

(6) Mark Mergo shall receive 6,223 Stock Options.

 



 10 

 

 

2.2.3        Future Stock Options. Provided that, within the first sixty (60)
days following the Closing, no material customer identified in Schedule 3.15
terminates its contractual relationship with the Company and that all contracts
with such material customers are in full force and effect without default or
cancellation as of the sixth (60th) day following the Closing, on the sixty
first (61st) day following the Closing, Buyer shall issue the following
additional Stock Options to Sellers pursuant to the Notice of Grant of Stock
Option attached as Exhibit 2.2.2:

 

(1) Derek Porter shall receive 110,973 Stock Options;

 

(2) David Beckett shall receive 69,488 Stock Options;

 

(3) Guy Cerasoli shall receive 8,297 Stock Options;

 

(4) David Keyes shall receive 6,223 Stock Options;

 

(5) Ryan Shields shall receive 6,223 Stock Options; and

 

(6) Mark Mergo shall receive 6,223 Stock Options

 

In the event of termination, cancellation or default of any contract with one or
more material customer identified in Schedule 3.15 within the first sixty (60)
days following the Closing (“Terminating Customer(s)”), the Stock Options
received by Sellers (inclusive of Stock Options received under this Section
2.2.3 and Section 2.2.2 above) shall be reduced and/or forfeited to the extent
necessary (pro rata based upon their ownership interest in the Company
immediately preceding the Closing) by a percentage equal to the revenue received
by the Company from the Terminating Customer(s) in the one hundred and eighty
(180) days immediately preceding such termination divided by the revenue
received by the Company from all material customers identified in Schedule 3.15
in the one hundred and eighty (180) days immediately preceding such termination.

 

2.2.4        Material Terms of Stock Options. The terms and conditions of
Seller’s entitlement to Stock Options are more fully set forth in the Stock
Option Agreement attached as Exhibit 2.2.2. All Stock Options shall vest one (1)
year from the Closing Date, subject to the terms and conditions of the
Employment Agreement of Porter and the Employment Agreement of Beckett, and
shall have an exercise price of $0.001.

 

2.2.5        Value of Stock Options in Relation to Purchase Price. The value and
consideration attributable to the Stock Options for purposes of credit towards
the Purchase Price shall be determined as set forth above irrespective of
whether the Stock Options vest and independent of the price of Buyer’s Stock as
of the date the Stock Options vest, are exercised or sold.

 

2.2.6        Remaining Purchase Price Payments. The balance of the Purchase
Price shall be payable by the Company in cash allocated among the Sellers and
paid as set forth in Schedule 2.2.6.

 



 11 

 

 

2.3          Closing

 

Subject to Article 11, the purchase and sale (the “Closing”) provided for in
this Agreement will take place on June 2, 2017 at 10:00 a.m. (Mountain Standard
Time) or at such other date and time as Buyer and Seller may otherwise agree,
provided that on or prior to that date all conditions set forth in Articles 9
and 10 have been satisfied or waived. The Closing will be effected in the form
laid down in Section 2.4. If all conditions set forth in Articles 9 and 10 have
not been satisfied or waived by June 2, 2017, subject to Article 11, the Closing
will take place upon the earlier of (a) five (5) Business Days following notice
given by Buyer stating that all conditions set forth in Articles 9 and 10 have
been satisfied or waived (other than conditions to be satisfied on the Closing
Date), and (b) the End Date. The Closing will be deemed to be effective as of
the close of business on the Closing Date for tax and accounting purposes.

 

2.4          Closing Obligations

 

At the Closing or as soon as practical thereafter:

 

(a)Sellers shall deliver to Buyer:

 

(i)the original of any certificates representing the Units marked “Cancelled”;

 

(ii)the Organizational Documents of the Company filed with any Governmental Body
in connection with its organization, duly certified as of a recent date by the
Secretary of State or other appropriate authority of the jurisdiction of its
incorporation or organization;

 

(iii)the Organizational Documents of the Company not filed with a Governmental
Body in connection with its organization, certified as of the Closing Date by
the Secretary of the Company;

 

(iv)certificates dated as of a date not more than ten (10) days prior to the
Closing Date as to the good standing of the Company, issued by the appropriate
Governmental Body of the jurisdiction of the Company’s organization and each
jurisdiction in which the Company is licensed or qualified to do business;

 

(v)an employment agreement by and between Derek Porter and Buyer in the form of
Exhibit 2.4(a)(v) (“Porter Employment Agreement), executed by Derek Porter;

 

(vi)an employment agreement by and between David Beckett and the Buyer in the
form of Exhibit 2.4(a)(vi) (“Beckett Employment Agreement”), executed by David
Beckett;

 

(vii)letters of resignation signed by Derek Porter and David Beckett resigning
from their positions as officers, managers and members of the Board of Managers
of Security Grade effective as of the Closing Date, and terminating their
existing service agreements, if any, either oral or written, with Security
Grade;

 

(vii)the certificate referred to in Section 10.3;

 



 12 

 

 

(b)Buyer shall deliver to Sellers or Sellers’ Representative:

 

(i)the Closing Payment;

 

(ii)the Notice of Grant of Stock Option and Stock Option Agreement in accordance
with Section 2.2.2 and in the form attached as Exhibit 2.2.2 signed by Buyer;

 

(iii)the Porter Employment Agreement executed by the Company;

 

(v)the Beckett Employment Agreement, executed by the Company;

 

(vi)the certificate referred to in Section 9.3; and

 

(vii)certificates representing the Units, if any.

 

III.       REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers severally, represent and warrant to Buyer as follows:

 

3.1         Corporate Status

 

(a)Security Grade is duly incorporated, validly existing and in good standing
under the laws of the State of Colorado and has the corporate power and
authority to carry on its business as it is presently being conducted and in
accordance with the applicable laws of the State of Colorado and of the United
States of America. The statements made in the Recitals above are hereby
incorporated by reference and are true and correct. To the Knowledge of Sellers,
Security Grade is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the character of its properties
owned, leased or operated or the nature of its activities make such
qualification necessary. Nothing contained herein shall be interpreted to
preclude or in any way inhibit the purchase transaction contemplated herein.

 

(b)The authorized and outstanding Equity Securities of the company consist of
800,000 Class A Units and 200,000 Class B Units. Sellers are the owners (of
record and beneficially) of all of the Units, free and clear of all
Encumbrances, including any restriction on the right of any Seller to transfer
the Units to Buyer pursuant to this Agreement. To the extent of any restrictions
on transfer of the Units contained within the Operating Agreement or elsewhere,
the Sellers knowingly and expressly waive such restrictions.

 



 13 

 

 

(c)Other than the Units, there are no: (i) units of ownership interest of
Security Grade outstanding, (ii) options, warrants, agreements, convertible,
exercisable or exchangeable securities, (iii) calls, subscriptions, rights,
commitments or other agreements pursuant to which Security Grade is or may
become obligated to issue, sell, transfer, purchase, subscribe for, return or
redeem or otherwise acquire Units or other securities of Security Grade or to
provide funds to, make an investment in, or contribute capital to, any person,
entity or governmental body of any type or nature, (iv) agreements pursuant to
which registration rights in units of ownership interest of Security Grade have
been granted, (v) agreements amount the Sellers regarding ownership interest of
Security Grade, whether written or verbal, among any current or former member of
Security Grade, other than the Operating Agreement, (vi) membership interest
appreciation rights, security-based performance units, “phantom” stock/units,
profit participation or other similar rights or agreements, and (vii) agreements
to register any Equity Security of Security Grade for sale or resale under
federal or state securities laws.

 

(d)No insolvency or similar proceedings have been commenced or applied in
respect of Security Grade, and Security Grade is not over-indebted or unable to
pay its due debts and such inability is not impending in respect of Security
Grade.    

(e)Security Grade does not have any subsidiaries (in any form, including,
without limitation, corporations, limited liability companies, partnerships,
trusts, joint ventures, associations or entities of any other form) and does not
otherwise own or control, directly or directly, or hold any rights to acquire,
any capital stock or any securities, interests or investments (other than
investments that constitute cash or cash equivalents) in any other corporation,
limited liability company, partnership, trust, joint venture, association or
other entity of any form.

 

3.2         Articles of Organization and Operating Agreement

 

Sellers have delivered to Buyer copies of the Organizational Documents of
Security Grade. The Company is not in default under or in violation of any of
its Organizational Documents.

 

3.3         Financial Statements and Business Assessments

 

(a)The financial statements of Security Grade for the financial year ending 31
December 2016, attached as Schedule 3.3(a) hereto (“Financial Statements”), and
all other financial statements provided by Security Grade to Buyer, are accurate
and complete and have been prepared in accordance GAAP.

 

(b)There are no liabilities of Security Grade other than those duly recorded in
the monthly balance sheet of Security Grade as of April 30, 2017 (“Interim
Balance Sheet”) and those incurred in the Ordinary Course of Business since
April 30, 2017 to Buyer; adequate reserves are provided and there are no
circumstances which would require further reserves in the financial statement
ending 31 December 2016; there are no contingent liabilities of Security Grade.

 



 14 

 

 

(c)The monthly balance sheets and the monthly profit and loss statements of
Security Grade covering the period January 1, 2017 through April 30, 2017,
attached as Schedule 3.3(c), hereto are accurate and complete and have been
prepared in accordance with GAAP.

 

(d)The receivables of Security Grade which are set out in the monthly balance
sheet as of April 30, 2017, represent valid obligations arising from sales
actually made or services actually performed in the Ordinary Course of Business.
There is no contest, claim, defense, or right of setoff, other than returns in
the Ordinary Course of Business, with respect to any account receivable.

 

3.4         Conduct of Business

 

(a)Since January 1, 2017, Security Grade has conducted itself in the Ordinary
Course of Business and consistent with past practice except as otherwise
contemplated herein including, without limitation, Section 6.2. Security Grade
has not incurred any liability other than liabilities in the Ordinary Course of
Business. Security Grade has all assets, equipment, know-how and human resources
required to continue its business as previously conducted also after the Closing
Date. Nothing contained herein shall be interpreted to preclude or in any way
inhibit the purchase transaction contemplated herein.

 

(b)Since January 1, 2016, Security Grade has not, other than what has been
disclosed to Buyer or in the Ordinary Course of Business or in connection with
transactions contemplated in furtherance of this Agreement:

 

(i)(A) formed any subsidiary; or (B) adopted a plan of complete or partial
liquidation or dissolution;

 

(ii)combined or reclassified any Units or issued or authorized the issuance of
any other securities in respect of, in lieu of or in substitution for any Units;

 

(iii)purchased, redeemed or otherwise acquired, directly or indirectly, units of
ownership in any Third Party;

 

(iv)issued, delivered, granted, sold, authorized, pledged or otherwise
encumbered any Units, other than issuance of the Units described in the above
Section 2.1 and Recital D, or any securities convertible into Units, or
subscriptions, rights, warrants or options to acquire any shares of capital
stock or any securities convertible into shares of capital stock, or entered
into other agreements or commitments of any character obligating it to issue any
such securities or rights;

 

(v)acquired or agreed to acquire by merging or consolidating with, or by
purchasing any equity or voting interest in or any assets of, or by any other
manner, any business or any person or entity of any form or any division
thereof, or otherwise acquired or agreed to acquire any assets;

 



 15 

 

 

(vi)sold, leased or otherwise disposed of assets or securities, including by
merger, consolidation, asset sale or other business combination, other than in
the Ordinary Course of Business;

 

(vii)mortgaged or pledged any of its assets (tangible or intangible), or
created, assumed or suffered to exist any Liens thereupon, other than Permitted
Encumbrances;

 

(viii)made any loans, advances or capital contributions to, or investments in,
any other person or entity of any form;

 

(ix)made any material change in its methods or principles of accounting;

 

(x)made or changed any election, changed an annual accounting period, adopted or
changed any accounting method, filed any amended Tax Return, entered into any
closing agreement, settle any Tax claim or assessment relating to Security
Grade, surrendered any right to claim a refund of Taxes, consented to any
extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to Security Grade, or taken any other similar action
relating to the filing of any Tax Return or the payment of any Tax;

 

(xi)entered into any written, oral or other agreement, contract, subcontract,
settlement agreement, license, sublicense, or other legally binding commitment
containing any non-competition or exclusivity restrictions on Security Grade;

 

(xii)incurred any indebtedness or guaranteed any such indebtedness of another
person or entity of any form;

 

(xiii)waived, released, assigned, settled or compromised any Proceeding; or

 

(xiv)agreed in writing or otherwise to take any of the actions described in (i)
through (xiii) above.

 

3.5         Status of Fixed Assets

 

(a)The fixed assets of Security Grade as shown in the Financial Statements,
excluding assets serving as a security for bank loans taken out by Security
Grade and Permitted Encumbrances, are fully owned by Security Grade. The fixed
assets owned by Security Grade, excluding assets serving as a security for bank
loans taken out by Security Grade and Permitted Encumbrances, are free of any
Liens.

 

(b)Schedule 3.5(b) sets forth a true and complete list of all real property
leased by Security Grade (collectively, the “Leased Real Property”), including
the location of, and a brief description of the nature of the activities
conducted on such Leased Real Property. Security Grade has valid leasehold
interests in the Leased Real Property, free and clear of all Liens, other than
liens, Taxes, assessments and other governmental charges, in each case, not yet
due and payable or which are being contested in good faith by appropriate
Proceedings. No person, entity or governmental body of any type or nature other
than Security Grade has any right to use, occupy or lease all or any portion of
the Leased Real Property.

 



 16 

 

 

(c)The assets owned and leased by Security Grade constitute all the assets used
in connection with the business of Security Grade. Such assets constitute all
the assets necessary for Security Grade to continue to conduct its business
following the Closing as it is being conducted.

 

(d)Security Grade does not own, and never has owned, any real property.

 

3.6         Intellectual Property Assets

 

(a)Definition of Intellectual Property Assets

 

The term “Intellectual Property Assets” means all intellectual property owned,
licensed (as licensor or licensee), or used by the Company, including:

 

(i)the name of the Company, assumed, fictional, business and trade names,
registered and unregistered trademarks, service marks, and logos, and trademark
and service mark applications (collectively, “Marks”);

 

(ii)patents, patent applications (collectively, “Patents”), and Invention
Disclosures;

 

(iii)registered and unregistered copyrights in both published works and
unpublished works (collectively, “Copyrights”);

 

(iv)all rights in mask works (as defined in Section 901 of the Copyright Act of
1976);

 

(v)software (including firmware and other software embedded in hardware
devices), software code (including source code and executable or object code),
subroutines, interfaces, including APIs, and algorithms (collectively
“Software”);

 

(vi)all know-how, trade secrets, confidential or proprietary information,
customer lists, technical information, data, process technology, plans,
drawings, inventions, and discoveries, whether or not patentable (collectively,
“Trade Secrets”); and

 

(vii)all rights in Internet websites, Internet domain names, and keywords held
by the Company (collectively “Net Names”).

 



 17 

 

 

(b)Nature of Intellectual Property Assets

 

(i)The Intellectual Property Assets owned by the Company, are all those used in
or necessary for the conduct of the business of the Company as it is being
conducted. The Company is the owner of each of the owned Intellectual Property
Assets, free and clear of any Encumbrance, and has the right to use them without
payment to any Person. The Company is not bound by, and none of the owned
Intellectual Property Assets is subject to, any Contract that in any way limits
or restricts the ability of the Company to use, exploit, assert, or enforce any
such Intellectual Property Asset anywhere in the world.

 

(ii)No funding, facilities, or personnel of any Governmental Body, any
educational institution, or any other Person were used, directly or indirectly,
to develop or create, in whole or in part, any owned Intellectual Property
Asset.

 

(iii)Since January 1, 2016, the Company has not assigned or otherwise
transferred any interest in, or agreed to assign or otherwise transfer any
interest in, any Intellectual Property Asset to any other Person, except
pursuant to nonexclusive licenses in the Ordinary Course of Business.

 

(iv)The Company is not nor has it ever been a member or promoter of, or a
contributor to, any industry standards body or other organization that could
require or obligate the Company to grant or offer to any other Person any
license or right to any Intellectual Property Asset.

 

(c)Patents

 

The Company has no Patents or Patent applications pending.

 

(d)Marks

 

The Company has the following Mark: Total Accountability Program (T.A.P.)

 

(e)Copyrights

 

The Company has no Copyrights or Copyright applications pending.

 

(f)Trade Secrets

 

  (i) The documentation relating to each Trade Secret is current, accurate, and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the knowledge or memory of any
individual.

 

  (ii) The Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of each Trade Secret.

 



 18 

 

 

(iii)No Trade Secret is part of the public knowledge or literature or has been
used, divulged, or appropriated either for the benefit of any Person or to the
detriment of the Company. No Trade Secret is subject to any adverse claim or has
been challenged, and, to the Knowledge of Sellers, no such challenge is
threatened. No Trade Secret infringes or is alleged to infringe any intellectual
property right of any Person

 

(g)Software

 

All Software owned, licensed, or used by the Company (other than commonly
available, noncustomized third-party software licensed to the Company for
internal use on a nonexclusive basis) is listed in Schedule 3.6(g). The Company
has all rights necessary to use all copies of all Software used by the Company.

 

(h)The Company has no Net Names.

 

3.7          Litigation

 

(a)Security Grade is not a party to or threatened in writing by any Proceeding.

 

(b)To the Knowledge of the Sellers, Security Grade is not subject to, or is
threatened in writing of, any governmental or public authority’s claim which has
been raised in writing, action, suit, hearing (as party involved), external
investigation or external Proceeding regarding the business carried out or
material violations or material breaches of mandatory requirements, raised by
any authority of competent jurisdiction charged with authorizing, regulating or
monitoring the manufacture, sale or importing of products by Security Grade.

 

(c)Security Grade is not to the Knowledge of the Sellers, subject to any
judgment, decree or settlement resulting from any civil law, administrative law
or criminal law Proceeding, which could reasonably be expected to have a
Material Adverse Change.

 

3.8         Material Agreements

 

Except for the agreements listed in Schedule 3.8 hereto, Security Grade is not a
party to any of the following agreements:

 

(a)any supply agreements of an amount or value in excess of $5,000;

 

(b)any credit and other loan, bond, note, letter of credit of an amount or value
in excess of $5,000;

 

(c)any distributorship or agency agreement;

 

(d)any property lease agreement;

 



 19 

 

 

(e)any license agreement, either as licensee or licensor;

 

(f)any coexistence agreements with regard to trademarks or other intellectual
property rights;

 

(g)any guarantee, suretyship or any other collateral granted by Security Grade
for an indebtedness;

 

(h)any agreements that are material to the conduct and operations of Security
Grade’s business and its properties; or

 

(i)any material agreement which includes change of control clauses or similar
provisions triggering the termination, cessation, revocation or acceleration of
the agreement.

 

The agreements identified in Schedule 3.8 hereto are valid and in full force and
effect. Neither Security Grade nor the Sellers have received any notice that
Security Grade is in default under or in breach of said agreements.

 

3.9          INTENTIONALLY OMITTED

 

3.10        Insurance Policies

 

Schedule 3.10 hereto contains a true and complete list of all insurance policies
relating to the business of Security Grade. All such insurance policies are in
full force and effect and all premiums due have been paid.

 

3.11        Public Approvals, Permits and Licenses

 

Security Grade holds all public approvals, registrations, applications, permits,
domestic or foreign licenses and any other public law authorizations and
agreements required for its business as operated on the date hereof from any
domestic or foreign governmental, quasi-governmental or public agency, board,
body, commission or authority (the “Authorizations”) and there are no
indications for a withdrawal, revocation, restriction or amendment (in part or
in full) of any of the Authorizations.

 

3.12       INTENTIONALLY OMITTED

 

3.13       Compliance

 

Security Grade conducts its business in all material respects in compliance with
applicable laws, any Authorizations and governmental or public authority’s rules
in any relevant jurisdiction.

 



 20 

 

 

3.14       Employees

 

(a)Security Grade has made all filings required to be made under applicable
labor laws.

 

(b)Schedule 3.14 hereto includes a correct and complete list of the employees,
consultants and all independent contractors of Security Grade. Such list
correctly states for each individual the department, function/position, date of
birth, start of service, fixed monthly gross salary and other material
entitlements.

 

(c)There are no payment obligations or other obligations resulting from
collective bargaining agreements and similar agreements other than as identified
in Section 3.14 agreements identified in Section (b) above of Security Grade
vis-à-vis any of its current or former employees, consultants or independent
contractors, not disclosed to Buyer.

 

(d)There are no unsettled payment obligations of Security Grade (e.g. salaries,
taxes or social security contributions) resulting from employment contracts or
other contracts with service providers performing functions of employees,
consultants, seconded employees or independent contractors, other than those
incurred in the Ordinary Course of Business of Security Grade. All agreements
with service providers are in good order, legally valid and binding and not
subject to challenge by the parties involved, Tax authorities or social security
carriers.

 

(e)Security Grade is in compliance with all applicable laws regarding
employment, termination of employment, employment practices, terms and
conditions of employment, wages and hours, holiday, pension, immigration visas
and permits, overtime, collective bargaining, employment discrimination, civil
rights, safety and health, workers’ compensation, pay equity, classification of
employees, and the collection and payment of withholding and/or Taxes and social
security Taxes.

 

3.15       Customers and Suppliers

 

Schedule 3.15 contains a list setting forth the material customers of Security
Grade and the material suppliers of and service providers to Security Grade.
Security Grade has not received any communication indicating that, and there are
no circumstances indicating that, any such material supplier or material
customer is terminating or materially reducing or making any Material Adverse
Change in, or desires or intends to terminate or materially reduce or make any
Material Adverse Change in, any aspect of its or any of its affiliates’ business
relationship with Security Grade.

 

3.16       Books and Records

 

The copies of the book records of Security Grade previously made available to
Buyer are true, correct and complete, and accurate.

 

3.17       Bank Accounts

 

Schedule 3.17 contains a true, correct and complete list of all bank accounts
maintained by Security Grade, including each account number and the name and
address of each bank and the name of each individual or entity who has signature
power or power of attorney to act on behalf of Security Grade with respect to
each such account.

 



 21 

 

 

3.18       Brokers

 

Neither Security Grade nor any of its affiliates, officers, directors or
employees or representatives, has entered into and will not enter into any
contract, agreement, arrangement or understanding with any broker, finder or
similar agent or any person or entity which will result in an obligation of
Buyer, Security Grade or any of their respective affiliates to pay any finder’s
fee, brokerage fees or commission or similar payment in connection with the
Contemplated Transactions.

 

3.19       Anti-Bribery; International Matters

 

None of the directors, officers, agents or employees of Security Grade or any of
their affiliates or representatives has, in each case in connection with
Security Grade’s business, (a) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses, including expenses related to
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns, made any bribes or kickback payments or violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or similar anti-bribery laws
of any other nation or union or (c) made any other unlawful payment.

 

3.20       Taxes

 

3.20.1     Definitions

 

For the purposes of this Agreement the following terms shall be defined as set
forth below:

 

(a)“Member Income Taxes” means the individual income tax of Sellers based upon,
measured by, or calculated with respect to gross or net income or gross or net
receipts or profits (including franchise Tax) on any capital gains, alternative
minimum Taxes, net worth and any Taxes on items on Tax preference.

 

(b)“Tax Authority” or “Tax Authorities” means any governmental authority,
agency, body or other regulatory authority that is responsible for the
assessment, administration or collection of any Taxes in any jurisdiction.

 

3.20.2     Tax Warranties

 

The Sellers hereby represent and warrant to Buyer that the following statements
are true and correct as of the date hereof and the Closing Date or any other
date as specified hereinafter (“Tax Warranties”):

 

(a)Security Grade and each of its predecessors have filed, within the time and
in the manner prescribed by law, all Tax Returns heretofore required to be filed
under federal, state, local or any foreign laws by Security Grade or its
predecessors, and all such Tax Returns are true, correct and complete in all
material respects.

 



 22 

 

 

(b)Security Grade and the Sellers have within the time and in the manner
prescribed by law, paid (and until the Closing Date will, within the time and in
the manner prescribed by law, pay) all Taxes (as defined below) that are due and
payable by them.

 

(c)There are no liens for Taxes upon the assets of Security Grade or the Sellers
except liens for Taxes not yet due and Permitted Encumbrances.

 

(d)Security Grade is, and at all times February 25, 2016 has been, and at all
times between the date hereof and Closing shall remain a partnership for tax
purposes as that term is defined in Section 761 of the Internal Revenue Code of
1986 (the “Code”). Security Grade does not own equity interests in any entities
that are taxable as C corporations pursuant to the Code.

 

(e)No deficiency for any Taxes has been proposed, asserted or assessed against
either Security Grade or the Sellers which has not been resolved and paid in
full.

 

(f)There are no outstanding tolling agreements, waivers or comparable consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns that have been given by Security Grade, its predecessors or
members.

 

(g)No federal, state, local or foreign audits, investigations, other
administrative proceedings or other Proceedings are presently pending with
regard to any Taxes or Tax Returns of Security Grade or its members.

 

(h)Security Grade and its members are not a party to any tax-sharing or
allocation agreement, and Security Grade and its members do not owe any amount
under any tax-sharing or allocation agreement.

 

(i)Security Grade and its members have complied (and until the Closing Date will
comply) in all material respects with all applicable laws, rules and regulations
relating to the payment and withholding of Taxes and have, within the time and
in the manner prescribed by law, withheld from employee wages and paid over to
the proper governmental authorities all amounts required to be so withheld and
paid over under all applicable laws.

 

(j)Security Grade has never been (and does not have any liability for unpaid
Taxes because it once was) a member of an “affiliated group” within the meaning
of section 1502 of the Code during any part of any consolidated return year
within any part of which year any entity other than Security Grade was also a
member of such affiliated group. Security Grade its shareholders have as of the
date hereof and as of the Closing Date duly paid and/or withheld all Taxes and
Member Income Taxes due, including tax prepayments pursuant to the applicable
laws and the applicable regulations of the Tax Authorities, and transferred the
respective Taxes to the respective competent Tax Authority or other authorities.

 



 23 

 

 

3.20.3     Tax Return Filings and Payment Obligations for Pre-Closing Periods.

 

Buyer shall prepare or cause to be prepared and file or cause to be filed all
Tax Returns for Security Grade for all periods ending on or prior to the Closing
Date that are filed after the Closing Date. To the extent permitted by
applicable law, Buyer shall include any income, gain, loss, deduction or other
tax items for such periods on the Tax Returns in a manner consistent with the
Schedule K-1s furnished by Security Grade to the Buyer for such periods. Prior
to filing, Buyer shall permit Sellers to review and comment on each such Tax
Returns that are due after the Closing Date and which are described in the
preceding sentence. The Sellers shall pay (and indemnify Security Grade and
Buyer against), all Tax liabilities of Security Grade through the Closing Date
except to the extent that such tax liabilities are reflected as current
liabilities for Taxes on Schedule 3.20.3.

 

3.20.4     Cooperation and Exchange of Information

 

After the Closing Date, the Sellers, Security Grade and Buyer shall cooperate
with each other and will provide information to each other as either of them
reasonably requests in connection with the filing of any Tax Return, amended
return or claim for refund, determining any liability for Taxes or a right to
refund of Taxes or participating in or conducting any audit or other proceeding
in respect of Taxes relating to Security Grade, or preparing any financial
statements including annual reports and related accounting matters for the
period ending on or prior to the Closing Date. Such cooperation and information
shall include provision of copies of relevant Tax Returns together with
accompanying schedules and related work papers and documents related to rulings
or other determinations by Tax Authorities.

 

3.21        INTENTIONALLY OMITTED

 

3.22        Enforceability and Authority; No Conflict

 

(a)The execution, delivery, and performance by Sellers of this Agreement have
been duly authorized by all necessary corporate action. This Agreement has been
duly executed and delivered by Sellers and constitutes the legal, valid, and
binding obligation of Sellers, enforceable against each Seller in accordance
with its terms. Sellers have the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and to perform their obligations
under this Agreement.

 

(b)Neither the execution and delivery of this Agreement nor the consummation or
performance of any Contemplated Transaction will directly or indirectly (with or
without notice or lapse of time):

 

(i)contravene, conflict with, or violate (A) any Organizational Document of the
Company, or (B) any resolution adopted by the Board of Managers or the members
of the Company;

 

(ii)contravene, conflict with, or violate, or give any Governmental Body or
other Person the right to challenge any Contemplated Transaction, or to exercise
any remedy or obtain any relief under, any Legal Requirement or any Order to
which Sellers, or any assets owned or used by Sellers, is subject; or

 

(iii)Breach, or give any Person the right to declare a default or exercise any
remedy or to obtain any additional rights under, or to accelerate the maturity
or performance of, or payment under, or to cancel, terminate, or modify, any
Contract to which Seller is a party.

 



 24 

 

 

To the extent of any restrictions on transfer of the Units contained within the
Operating Agreement or elsewhere, the Sellers knowingly and expressly waive such
restrictions.

 

(c)Sellers are not required to give notice to or obtain Consent from any Person
in connection with the execution and delivery of this Agreement or the
consummation or performance of any Contemplated Transaction.

 

3.23        Security Grade Know-How

 

To the Knowledge of Sellers, Security Grade owns or is entitled to all know-how
as well as all rights in domain and product names, trademarks, service marks,
signs/logos, images, designs, products and corporate symbols of any product that
was produced by Security Grade and necessary to conduct its business as operated
on the day hereof.

 

3.24        Accuracy of Information; Confirmations

 

(a)All information and data submitted by the Sellers, Security Grade or any
Third Party on behalf of the Sellers to Buyer during the due diligence process
or during or in connection with the negotiation and the conclusion of this
Agreement are, to the Knowledge of Sellers, in all material respects, true and
correct.

 

(b)The Sellers confirm that Security Grade has not granted any powers of
attorney to attorneys-in-fact.

 

3.25        No Material Adverse Change

 

From the Effective Date to the Closing Date, the Company has suffered no
Material Adverse Change and no event has occurred, and no circumstance exists,
that can reasonably be expected to result in a Material Adverse Change.

 

3.26        Disclosure

 

To the Knowledge of Sellers, no representation or warranty of the Sellers in
this Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading
from the standpoint of a prudent business person. To the Knowledge of Sellers,
after due inquiry, there is no fact that has specific application to Security
Grade (other than general economic or industry conditions) and that materially
adversely affects or materially threatens, the assets, business, prospects,
financial condition, or results of operations of Security Grade that has not
been set forth in this Agreement or the Schedules hereto.

 



 25 

 

 

3.27       Approvals; Notice

 

Except as expressly stated otherwise in this Agreement, there are no consents,
approvals or notices of or filings for authorization by any third parties
required in order to enable Security Grade or the Sellers to consummate the
Contemplated Transactions.

 

3.28       No Other Representations and Warranties

 

Except for the representations and warranties contained in this Article 3,
neither Sellers nor any member, director, officer, employee or agent of Sellers
has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of Sellers or Company. 

 

IV.       REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers as follows:

 

4.1         Organization and Good Standing

 

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.

 

4.2         Enforceability and Authority; No Conflict

 

  (a) The execution, delivery, and performance by Buyer of this Agreement and
Buyer’s Closing Documents have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid, and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. Upon execution and delivery of
Buyer’s Closing Documents by Buyer, each of Buyer’s Closing Documents will
constitute the legal, valid, and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. Buyer has the absolute and
unrestricted right, power, and authority to execute and deliver this Agreement
and Buyer’s Closing Documents and to perform its obligations under this
Agreement and Buyer’s Closing Documents.

 

  (b) Neither the execution and delivery of this Agreement nor the consummation
or performance of any Contemplated Transaction will directly or indirectly (with
or without notice or lapse of time):

 

  (i) contravene, conflict with, or violate (A) any Organizational Document of
Buyer, or (B) any resolution adopted by the board of directors or the
shareholders of Buyer;

 

  (ii) contravene, conflict with, or violate, or give any Governmental Body or
other Person the right to challenge any Contemplated Transaction, or to exercise
any remedy or obtain any relief under, any Legal Requirement or any Order to
which Buyer, or any assets owned or used by Buyer, is subject; or

 



 26 

 

 

  (iii) Breach, or give any Person the right to declare a default or exercise
any remedy or to obtain any additional rights under, or to accelerate the
maturity or performance of, or payment under, or to cancel, terminate, or
modify, any Contract to which Buyer is a party.

 

  (c) Buyer is not required to give notice to or obtain Consent from any Person
in connection with the execution and delivery of this Agreement or the
consummation or performance of any Contemplated Transaction.

 

4.3         Investment Intent

 

Buyer is acquiring the Units for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.

 

4.4         Certain Proceedings

 

There is no Proceeding pending against Buyer that challenges, or could have the
effect of preventing, delaying, making illegal, imposing limitations or
conditions on, or otherwise interfering with, any Contemplated Transaction. To
Buyer’s Knowledge, no such Proceeding has been threatened.

 

4.5         Brokers or Finders

 

Neither Buyer nor any of its Representatives has incurred any obligation or
liability, contingent or otherwise, for any brokerage or finder’s fee, agent’s
commission, or other similar payment in connection with this Agreement or the
Contemplated Transactions.

 

4.6         No Other Representations and Warranties

 

Except for the representations and warranties contained in this Article 4,
neither Buyer nor any member, director, officer, employee or agent of Buyer has
made or makes any other express or implied representation or warranty, either
written or oral, on behalf of Buyer.

 



 27 

 

 

V.       INTENTIONALLY OMITTED

 

VI.       COVENANTS OF SELLERS PRIOR TO CLOSING DATE

 

6.1         Access and Investigation

 

Prior to the Closing Date, and upon reasonable notice from Buyer, Sellers shall,
and shall cause the Company to, (a) afford Buyer and its Representatives
(collectively, “Buyer Group”) full and free access, during regular business
hours, to the Company’s personnel, assets, Contracts, and Records, (b) furnish
Buyer Group with copies of all such Contracts and Records as Buyer may
reasonably request, (c) furnish Buyer Group with such additional financial,
operating, and other relevant data and information as Buyer may reasonably
request, and (d) otherwise cooperate and assist, to the extent reasonably
requested by Buyer, with Buyer’s investigation of the business, condition
(financial or otherwise), assets, results of operations, or prospects of the
Company. In addition, Buyer shall have the right to have the Leased Real
Property and the tangible personal property of the Company inspected by Buyer
Group, at Buyer’s sole cost and expense.

 

6.2         Operation of the Business of the Company

 

Prior to the Closing Date, each Seller shall, and shall cause the Company to:

 

  (a) conduct the business of the Company only in the Ordinary Course of
Business except of as contemplated by Section 6.3;

 

  (b) use its best efforts to preserve intact the current business organization
of the Company, keep available the services of the officers, employees, and
agents of the Company, and maintain its relations and goodwill with suppliers,
customers, landlords, creditors, employees, agents, and others having business
relationships with the Company;

 

  (c) confer with Buyer prior to implementing operational decisions of a
material nature outside the Ordinary Course of Business;

 

  (d) report to Buyer at such times as Buyer may reasonably request concerning
the status of the business, condition (financial or otherwise), assets, results
of operations, or prospects of the Company;

 

  (e) make no material changes in management personnel of the Company;

 

  (f) maintain the assets owned or used by the Company in a state of repair and
condition that complies with Legal Requirements and Contracts and is consistent
with the requirements and normal conduct of the business of the Company;

 

  (g) keep in full force and effect, without amendment, all material rights
relating to the business of the Company;

 

  (h) comply with all Legal Requirements applicable to, and all Applicable
Contracts of, the Company;

 

  (i) continue in full force and effect any applicable insurance policy;

 

  (j) except as required to comply with ERISA or to maintain qualification under
Section 401(a) of the Code, not amend, modify, or terminate any Employee Plan
and, except as required under the provisions of any Employee Plan, not make any
contributions to or with respect to any Employee Plan;

 



 28 

 

 

  (k) maintain all records of the Company consistent with past practice; and

 

  (l) take no action, or fail to take any reasonable action within its control,
as a result of which a Material Adverse Change would likely occur.

 

6.3         Member Equity and Company Bank Accounts

 

Sellers shall prepare a consolidated balance sheet of the Company as of the
close of business on the Closing (the “Closing Balance Sheet”). The Closing
Balance Sheet shall be prepared using GAAP principles and shall be prepared in a
manner consistent with the balance sheets provided to Buyer prior to Closing.
Prior to and as of the Closing Date, Sellers shall cause the consolidated
members’ equity of the Company, as shown on the Closing Balance Sheet, to equal
or exceed $110,000.

 

6.4         Filings and Notifications; Cooperation

 

As promptly as practicable after the Effective Date, and in any event within the
applicable time period prescribed by Legal Requirements, Sellers shall, and
shall cause the Company and each of their Related Persons to, make all filings
and notifications required by Legal Requirements to be made by them in
connection with the Contemplated Transactions. Sellers shall, and shall cause
the Company and each of their Related Persons to, cooperate with Buyer, its
Related Persons, and their respective Representatives (a) with respect to all
filings and notifications that Buyer or its Related Persons elect to make or
shall be required by Legal Requirements to make in connection with the
Contemplated Transactions, and (b) in identifying and obtaining the Governmental
Authorizations required by Buyer to own and operate the Company from and after
the Closing Date.

 

6.5         Notice

 

  (a) Prior to the Closing Date, each Seller shall promptly provide notice to
Buyer of any Breach of any representation or warranty of Sellers or any fact or
circumstance that would or would reasonably be likely to cause or constitute a
Breach of any such representation or warranty had that representation or
warranty been made as of the time of the occurrence of such fact or
circumstance. No such notice or delivery will be deemed to have cured any Breach
of any representation or warranty or affect any right or remedy of Buyer under
this Agreement.

 

  (b) Prior to the Closing Date, each Seller shall promptly provide notice to
Buyer of any Breach of any covenant of Sellers in this Article 6. No such notice
will be deemed to have cured any Breach of any covenant or affect any right or
remedy of Buyer under this Agreement.

 

6.6         Payment of Indebtedness by Related Persons

 

Each Seller shall cause all indebtedness owed to the Company by any Seller or
any Related Person of any Seller to be paid in full prior to Closing.

 



 29 

 

 

6.7         Exclusive Dealing

 

Until this Agreement shall have been terminated pursuant to Section 11.1, no
Seller shall, and each Seller shall cause the Company and each of their
respective Representatives not to, directly or indirectly, solicit, initiate,
encourage, or entertain any inquiries or proposals from, discuss or negotiate
with, provide any nonpublic information to, or consider the merits of any
inquiries or proposals from any Person (other than Buyer) relating to any
business combination transaction involving any Seller or the Company, however
structured, including the sale of the business or assets (other than in the
Ordinary Course of Business) of the Company, or any Equity Security of the
Company, or any merger, consolidation, or similar transaction or arrangement.
Each Seller shall notify Buyer of any such inquiry or proposal within 24 hours
of receipt thereof by any Seller, the Company, or any of their respective
Representatives.

 

6.8         INTENTIONALLY OMITTED.

 

6.9         Financing Cooperation

 

Each Seller shall, and shall cause the Company, their Related Persons, and their
respective Representatives to provide additional information related to the
Company in connection with Buyer arranging of financing of the Contemplated
Transactions, as Buyer may reasonably request.

 

6.10       Confidentiality

 

Sellers, their Related Persons, and their Representatives shall maintain the
terms and contents of this Agreement and all information and evidence elicited
or exchanged during the negotiation of this Agreement confidential and shall not
disclose, in any way use or describe or characterize to any Third Party, except
to their accountants, spouses and as required by law.

 

6.11       Best Efforts

 

Sellers shall use their best efforts to cause the conditions in Article 9 to be
satisfied.

 

VII.       COVENANTS OF BUYER PRIOR TO CLOSING

 

7.1          Filings and Notifications; Cooperation

 

As promptly as practicable after the date of this Agreement, and in any event
within the applicable time period prescribed by Legal Requirements, Buyer shall,
and shall cause each of its Related Persons to, make all filings and
notifications required by Legal Requirements to be made by them in connection
with the Contemplated Transactions. Buyer shall, and shall cause each of its
Related Persons to, cooperate with each Seller, the Company, their Related
Persons and their respective Representatives with respect to all filings and
notifications that any Seller, the Company, or their Related Persons shall be
required by Legal Requirements to make in connection with the Contemplated
Transactions; provided, however, that Buyer shall not be required to dispose of
or make any change to its business, expend any material funds, or incur any
other material obligation in order to comply with this Section 7.1.

 



 30 

 

 

7.2         Notice

 

  (a) Prior to the Closing Date, Buyer shall promptly provide notice to Sellers
of any Breach of any representation or warranty of Buyer or any fact or
circumstance that would or would reasonably be likely to cause or constitute a
Breach of any such representation or warranty had that representation or
warranty been made as of the time of the occurrence of such fact or
circumstance. No such notice will be deemed to have cured any Breach of any
representation or warranty or affect any right or remedy of Sellers under this
Agreement.

 

  (b) Prior to the Closing Date, Buyer shall provide notice to Sellers of any
Breach of any covenant of Buyer in this Article 7 or any fact or circumstance
that could make the satisfaction of any condition in Article 10 impossible or
unlikely and of all corrective actions undertaken, or to be undertaken, by Buyer
with respect thereto. No such notice will be deemed to have cured any Breach of
any covenant or affect any right or remedy of Sellers under this Agreement.

 

7.3         Best Efforts

 

Buyer shall use its best efforts to cause the conditions in Article 9 to be
satisfied.

 

VIII.       POST-CLOSING COVENANTS

 

Following the Closing:

 

8.1         Cooperation and Proceedings; Access to Records

 

Each Seller and Buyer will make available to the other any Records in the
nonrequesting party’s custody or control for the purpose of preparing any
financial statement or Tax Return or preparing for or defending any tax-related
examination of the requesting party or the Company by any Governmental Body. The
party requesting such Records will reimburse the nonrequesting party for the
reasonable out-of-pocket costs and expenses incurred by the nonrequesting party.
The nonrequesting party will afford access to such Records during normal
business hours, upon reasonable advance notice given by the requesting party,
and subject to such reasonable limitations as the nonrequesting party may impose
to delete competitively sensitive or privileged information.

 

8.2         Use of Security Grade Know-How

 

Sellers will not use the Security Grade Know-How or any distinctive part or
variation thereof or any other domain or product name, trademark, sign/logo,
image, design or corporate symbol confusingly similar therewith, with or without
any additions and will not use the corporate design of Security Grade, including
the colors utilized in the context of the corporate design, as well as any
distinctive part or variation thereof confusingly similar therewith.

 



 31 

 



 

8.3         Confidentiality and Non-Competition

 

8.3.1       Confidentiality Undertaking

 

The Sellers hereby undertake for a period of two (2) years from the Closing Date
not to disclose, cause to be disclosed, or aid and abet disclosure, to third
parties of any confidential business information or trade secrets known by them
to belong to Security Grade, nor to use such business information or trade
secrets for themselves, unless the disclosure is required by law or pursuant to
court or other legal process. This limitation upon disclosure set forth herein
shall not apply to such information which is already in the public domain prior
to the date of this Agreement.

 

8.3.2       Non-Competition

 

  (a) The Sellers Derek Porter and David Beckett agree that for the period
ending on one (1) year from the Closing Date (the “Restricted Period”), such
Seller shall not, within the State of Colorado, directly or indirectly (i) own,
operate or control or (ii) participate in the ownership of any business, whether
in corporate, proprietorship or partnership form or otherwise, that competes
with Security Grade, within the areas of Cannabis information, data, marketing,
advertising, cash management or tracking, and/or security services, anywhere
that Security Grade conducts business.

 

  (b) The Sellers Derek Porter and David Beckett agree that each shall not
during the Restricted Period:

 

  (i) (A) in any way interfere with the relationship between Security Grade or
Buyer on the one hand, and any officer, director, employee or consultant, on the
other hand; (B) induce or attempt to induce, or cause any officer, director,
employee or consultant of Security Grade or Buyer to leave the employ of (or
otherwise terminate their relationship with) Security Grade or Buyer or violate
the terms of their contracts or employment agreements with Security Grade or
Buyer; provided that the foregoing clause (B) will not apply to a general
solicitation that is not directed specifically to any such employees;

 

  (ii) induce, or attempt to induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, jobber, licensee or other
person or entity transacting business with Security Grade or Buyer to reduce or
cease doing business with such person or entity, or in any way to interfere with
the relationship between any such customer, salesperson, distributor, supplier,
vendor, manufacturer, representative, agent, jobber, licensee or business
relation, on the one hand, and Security Grade or Buyer on the other hand.

 

  (iii) do or say anything which is harmful to the reputation of Security Grade
or Buyer.

 



 32 

 

 

  (c) The Sellers Derek Porter and David Beckett agree and acknowledge that the
restrictions contained in herein applicable to such Sellers are reasonable and
necessary to protect the legitimate interests of Security Grade and Buyer and
constitute a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated hereby. In the event that any covenant
contained in herein should ever be adjudicated to exceed the time, geographic,
product or service, or other limitations permitted by applicable law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service, or other limitations permitted by
applicable laws. The covenants contained herein and each provision hereof are
severable and distinct covenants and provisions. The invalidity or
unenforceability of any such covenant or provision as written shall not
invalidate or render unenforceable the remaining covenants or provisions hereof,
and any such invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant or provision in any other
jurisdiction. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 8.3.2 shall be governed by the laws of the State of
Colorado, without regard to its principles of conflicts of laws that would apply
the laws of another jurisdiction.

 

  (d) For the avoidance of doubt, this Section 8.3.2 shall not apply to Guy
Cerasoli, David Keyes, Ryan Shields or Mark Mergo.

 

8.4         Employment Agreements

 

Derek Porter and David Beckett shall comply with all terms and conditions of
their Employment Agreements attached as Exhibit 2.4(a)(v) and Exhibit
2.4(a)(vi), respectively.

 

8.5         INTENTIONALLY OMITTED

 

8.6         Fiduciaries of ERISA Plan

 

Any Seller identified as an ERISA fiduciary and/or fiduciary advisor of an ERISA
plan administered by Security Grade shall take all action necessary to terminate
such fiduciary relationship and status, and Buyer shall take all action
necessary to facilitate such termination including, without limitation,
submitting a replacement fiduciary and/or fiduciary advisor.

 

IX.       CONDITIONS PRECEDENT TO SELLERS’ OBLIGATIONS TO CLOSE

 

Sellers’ obligations to sell the Units and to take the other actions required
pursuant to this Agreement to be taken by Sellers at the Closing are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived in whole or in part by Sellers):

 

9.1         Accuracy of Buyer’s Representations

 

Each of Buyer’s representations and warranties in this Agreement will have been
accurate in all material respects as of the date of this Agreement and will be
accurate in all material respects as of the Closing Date as if then made.

 

9.2         Buyer’s Performance

 

The covenants and obligations that Buyer is required to perform or to comply
with pursuant to this Agreement at or prior to the Closing will have been duly
performed and complied with in all material respects.

 



 33 

 

 

9.3         Bring Down Certificate

 

Sellers or Sellers’ Representative will have received a certificate executed by
Buyer confirming (a) the accuracy of its representations and warranties as of
the date of this Agreement and as of the Closing Date in accordance with Section
9.1 and (b) the performance of and compliance with its covenants and obligations
to be performed or complied with at or prior to the Closing in accordance with
Section 9.2.

 

9.4         Additional Documents

 

Each of the items to be delivered pursuant to Section 2.4(b) and each of the
following documents will have been delivered (or tendered subject only to
Closing) to Sellers or Sellers’ Representative:

 

  (a) such other documents as Sellers or Sellers’ Representative may reasonably
request, each in form and substance satisfactory to Sellers or Sellers’
Representative, and, if necessary, executed by Buyer, for the purpose of:

 

  (i) evidencing the accuracy of any of Buyer’s representations and warranties;

 

  (ii) evidencing the performance by Buyer of, or the compliance by Buyer with,
any covenant or obligation required to be performed or complied with by Buyer;

 

  (iii) evidencing the satisfaction of any condition referred to in this Article
9; or

 

  (iv) otherwise facilitating the consummation or performance of any
Contemplated Transaction.

 

9.5         No Legal Prohibition

 

There will not be in effect any Legal Requirement or Order that prohibits the
sale of the Units by Sellers to Buyer or the consummation of any of the other
Contemplated Transactions.

 



 34 

 

 

X.       CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS TO CLOSE

 

Buyer’s obligations to purchase the Units and to take the other actions required
pursuant to this Agreement to be taken by Buyer at the Closing are subject to
the satisfaction, at or prior to the Closing, of each of the following
conditions (any of which may be waived in whole or in part by Buyer):

 

10.1       Accuracy of Sellers’ Representations

 

Each of Sellers’ representations and warranties in this Agreement will have been
accurate in all material respects as of the date of this Agreement and will be
accurate in all material respects as of the Closing Date as if then made.

 

10.2       Seller’s Performance

 

The covenants and obligations that Sellers are required to perform or to comply
with pursuant to this Agreement at or prior to the Closing will have been duly
performed and complied with in all material respects.

 

10.3       Bring Down Certificate

 

Buyer will have received a certificate executed by Sellers confirming (a) the
accuracy of its representations and warranties as of the date of this Agreement
and as of the Closing Date in accordance with Section 10.1 and (b) the
performance of and compliance with its covenants and obligations including,
without limitation, those set forth in Section 6.3, to be performed or complied
with at or prior to the Closing in accordance with Section 10.2.

 

10.4       Additional Documents

 

Each of the items to be delivered pursuant to Section 2.4(a) and each of the
following documents will have been delivered (or tendered subject only to
Closing) to Buyer or Buyer’s Representative:

 

  (a) such other documents as Buyer or Buyer’s Representative may reasonably
request, each in form and substance satisfactory to Buyer or Buyer’s
Representative, and, if necessary, executed by Sellers, for the purpose of:

 

  (i) evidencing the accuracy of any of Seller’s representations and warranties;

 

  (ii) evidencing the performance by Sellers of, or the compliance by Sellers
with, any covenant or obligation required to be performed or complied with by
Sellers;

 

  (iii) evidencing the satisfaction of any condition referred to in this Article
10; or

 

  (iv) otherwise facilitating the consummation or performance of any
Contemplated Transaction.

 

10.5       No Legal Prohibition

 

There will not be in effect any Legal Requirement or Order that prohibits the
sale of the Units by Sellers to Buyer or the consummation of any of the other
Contemplated Transactions.

 

10.6       Board Approval

 

The Contemplated Transactions shall have been approved by the Board of Directors
of the Buyer.

 



 35 

 

 

XI.       TERMINATION

 

11.1       Termination Events

 

Subject to Section 11.2, by notice given prior to or at the Closing, this
Agreement may be terminated as follows

 

  (a) by mutual consent of Buyer and Sellers;

 

  (b) by Buyer if a material Breach of any provision of this Agreement has been
committed by any Seller;

 

  (c) by Sellers if a material Breach of any provision of this Agreement has
been committed by Buyer;

 

  (d) by Seller if satisfaction of any condition in Article 9 by the Closing
Date or such later date as the parties may agree upon (the “End Date”) becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement);

 

  (e) by Buyer if satisfaction of any condition in Article 10 by the End Date
becomes impossible (other than through the failure of Seller to comply with its
obligations under this Agreement);

 

  (f) by Buyer if the Closing has not occurred on or before the End Date, unless
Buyer is in material Breach of this Agreement; or

 

  (g) by Sellers if the Closing has not occurred on or before the End Date,
unless Sellers are in material Breach of this Agreement.

 

11.2       Effect of Termination

 

Each party’s right of termination under Section 11.1 is in addition to any other
right it may have under this Agreement (including under Section 12.16) or
otherwise, and the exercise of a party’s right of termination will not
constitute an election of remedies. If this Agreement is terminated pursuant to
Section 11.1, this Agreement will be of no further force or effect; provided,
however, that (i) this Section 11.2 and Article 12 will survive the termination
from this Agreement and will remain in full force and effect, and (ii) the
termination from this Agreement will not relieve any party from any liability
for any Breach of this Agreement occurring prior to termination.

 



 36 

 

 

XII.       INDEMNIFICATION; PAYMENT; REIMBURSEMENT; REMEDIES

 

12.1       Survival; Remedies

 

  (a) All representations, warranties, covenants, and obligations in this
Agreement and any certificate, document, or other writing delivered pursuant to
this Agreement will survive the Closing and the consummation and performance of
the Contemplated Transactions for a period of twelve (12) months.

 

  (b) The right to indemnification, payment, reimbursement, or other remedy
based upon any such representation, warranty, covenant, or obligation will not
be affected by any investigation (including any environmental investigation or
assessment) conducted or any Knowledge acquired at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of, or compliance with, such
representation, warranty, covenant, or obligation.

 

  (c) The waiver of any condition relating to any representation, warranty,
covenant, or obligation will not affect the right to indemnification, payment,
reimbursement, or other remedy based upon such representation, warranty,
covenant, or obligation.

 

  (d) Sellers shall not be liable under this Article 12 for any Losses based
upon or arising out of any inaccuracy in or breach of any of the representations
or warranties of the Company or Sellers contained in this Agreement if Buyer had
Knowledge of such inaccuracy or breach prior to the Closing.

 

12.2       Indemnification, Payment, and Reimbursement by Sellers

 

Each Seller shall individually indemnify and hold harmless Buyer, the Company,
and their respective Representatives, shareholders, and Related Persons
(collectively, the “Buyer Indemnified Persons”) from, and shall pay to Buyer
Indemnified Persons the amount of, or reimburse Buyer Indemnified Persons for,
any Loss that Buyer Indemnified Persons or any of them may suffer, sustain, or
become subject to, as a result of, in connection with, or relating to:

 

  (a) any Breach of any representation or warranty made by the individual Seller
in (i) this Agreement, (ii) the certificate delivered pursuant to Section 10.3,
or (iii) any other certificate, document, or other writing delivered by the
individual Seller pursuant to this Agreement;

 

  (b) any material Breach of any covenant or obligation of the individual Seller
in this Agreement or in any certificate, document, or other writing delivered by
the individual Seller pursuant to this Agreement; or

 

  (c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with the individual Seller or any Acquired
Company (or any Person acting on their behalf) in connection with any
Contemplated Transaction.

 

  (d) (i) any Taxes of the Company not reflected on the Closing Date Balance
Sheet relating to periods on or prior to the Closing Date, and (ii) any
liability of the Company for Taxes of any other Person, as a transferee or
successor, by Contract or otherwise; or

 



 37 

 

 

12.3       Indemnification, Payment, and Reimbursement by Buyer

 

Buyer shall indemnify and hold harmless Sellers from, and shall pay to Sellers
the amount of, or reimburse Sellers for, any Loss that Sellers or any of them
may suffer, sustain, or become subject to, as a result of, in connection with,
or relating to:

 

  (a) any material Breach of any representation or warranty made by Buyer in (i)
this Agreement, (ii) the certificate delivered pursuant to Section 9.3, or (iii)
in any other certificate, document, or other writing delivered by Buyer pursuant
to this Agreement;

 

  (b) any material Breach of any covenant or obligation of Buyer in this
Agreement or in any certificate, document, or other writing delivered by Buyer
pursuant to this Agreement; or

 

  (c) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding made, or alleged to
have been made, by any such Person with Buyer (or any Person acting on its
behalf) in connection with any Contemplated Transaction.

 

12.4       Time Limitations

 

  (a) If the Closing occurs, Sellers shall have liability under Sections 12.1
and 12.2 with respect to any Breach of a representation, warranty or covenant,
obligation, only if on or before the date that is 2.5 years after the Closing
Date, Buyer notifies each Seller of a claim, specifying the factual basis of the
claim in reasonable detail to the extent known by Buyer.

 

  (b) If the Closing occurs, Buyer shall have liability under Section 12.3 with
respect to any Breach of a representation, warranty or covenant, obligation
(other than those in Sections 4.1, 4.2, and 4.5, as to which a claim may be made
at any time), only if on or before the date that is 2.5 years after the Closing
Date, Sellers notify Buyer of a claim specifying the factual basis of the claim
in reasonable detail to the extent known by Sellers.

 

12.5       Certain Limitations on Amount

 

  (a) If the Closing occurs, Sellers shall have no liability with respect to
claims under Section 12.2 (except for a breach of Section 6.3) until the
aggregate of all Losses suffered by all Buyer Indemnified Persons with respect
to such claims exceeds $50,000.00; provided, however, that if the aggregate of
all such Losses exceeds $50,000.00 Sellers shall be liable for all such Losses
up to the amount paid to the Seller.

 



 38 

 

 

  (b) If the Closing occurs, Buyer shall have no liability with respect to
claims under Section 12.3 until the aggregate of all Losses suffered by all
Seller Indemnified Persons with respect to such claims exceeds $50,000.00
provided, however, that if the total of all such Losses exceeds $50,000.00,
Buyer shall be liable for all such Losses. However, this Section 12.5(b) will
not apply to any Breach of which Buyer has Knowledge at any time at or prior to
the date on which such representation and warranty was made.

 

12.6       Setoff Right

 

Upon notice to Sellers or Sellers’ Representative specifying in reasonable
detail the basis therefor, Buyer may set off any amount to which it claims to be
entitled from any Seller, including any amounts that may be owed under this
Article 12 or otherwise, against amounts otherwise payable under Section 2.2 or
any provision of this Agreement. The exercise of such right of setoff by Buyer
in good faith, whether or not ultimately determined to be justified, will not
constitute a default under this Agreement regardless of whether any Sellers
dispute such setoff claim, or whether such setoff claim is for a contingent or
an unliquidated amount. Neither the exercise of, nor the failure to exercise,
such right of setoff or give notice of a claim will constitute an election of
remedies or limit Buyer in any manner in the enforcement of any other remedies
that may be available to it.

 

12.7       Third-Party Claims

 

  (a) A Person benefited by Sections 12.1, 12.2, or 12.3 (an “Indemnified
Person”) shall give notice of the assertion of a Third-Party Claim to Sellers or
Buyer (an “Indemnifying Person”), as the case may be; provided, however, that no
failure or delay on the part of an Indemnified Person in notifying an
Indemnifying Person will relieve the Indemnifying Person from any obligation
under this Article 12 except to the extent that the failure or delay materially
prejudices the defense of the Third-Party Claim by the Indemnifying Person.

 

  (b) Except

 

  (i) As provided in Section 12.7(c), the Indemnifying Person may elect to
assume the defense of the Third-Party Claim with counsel satisfactory to the
Indemnified Person by (A) giving notice to the Indemnified Person of its
election to assume the defense of the Third-Party Claim and (B) giving the
Indemnified Person evidence acceptable to the Indemnified Person that the
Indemnifying Person has adequate financial resources to defend against the
Third-Party Claim and fulfill its obligations under this Article 12, in each
case no later than 10 days after the Indemnified Person gives notice of the
assertion of a Third-Party Claim under Section 12.7(a).

 



 39 

 



 

  (ii) If the Indemnifying Person elects to assume the defense of a Third-Party
Claim:

 

  (A) it shall diligently conduct the defense and, so long as it diligently
conducts the defense, shall not be liable to the Indemnified Person for any
Indemnified Person’s fees or expenses subsequently incurred in connection with
the defense of the Third-Party Claim other than reasonable costs of
investigation;

 

  (B) no compromise or settlement of such Third-Party Claim may be effected by
the Indemnifying Person without the Indemnified Person’s consent which shall not
be unreasonably withheld unless (I) there is no finding or admission of any
violation by the Indemnified Person of any Legal Requirement or any rights of
any Person, (II) the Indemnified Person receives a full release of and from any
other claims that may be made against the Indemnified Person by the Third Party
bringing the Third-Party Claim, and (III) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Person; and

 

  (C) the Indemnifying Person shall have no liability with respect to any
compromise or settlement of such claims effected without its consent, provided
that such consent was not unreasonably withheld.

 

  (iii) If the Indemnifying Person does not assume the defense of a Third-Party
Claim in the manner and within the period provided in Section 12.6(b)(i), or if
the Indemnifying Person does not diligently conduct the defense of a Third-Party
Claim, the Indemnified Person may conduct the defense of the Third-Party Claim
at the expense of the Indemnifying Person.

 

  (c) Notwithstanding the provisions of Section 13.13, the Parties consent to
the nonexclusive jurisdiction of any court in which a Proceeding is brought
against any Indemnified Person for purposes of determining any claim that an
Indemnified Person may have under this Agreement with respect to such Proceeding
or the matters alleged therein.

 

  (d) With respect to any Third-Party Claim subject to this Article 12:

 

  (i) any Indemnified Person and any Indemnifying Person, as the case may be,
shall keep the other Person fully informed of the status of such Third-Party
Claim and any related Proceeding at all stages thereof where such Person is not
represented by its own counsel; and

 

  (ii) both the Indemnified Person and the Indemnifying Person, as the case may
be, shall render to each other such assistance as they may reasonably require of
each other and shall cooperate in good faith with each other in order to ensure
the proper and adequate defense of any Third-Party Claim.

 



 40 

 



 

  (e) With respect to any Third-Party Claim subject to this Article 12, the
parties shall cooperate in a manner to preserve in full (to the extent possible)
the confidentiality of all confidential information and the attorney-client and
work-product privileges. In connection therewith, each party agrees that:

 

  (i) it shall use its best efforts, in respect of any Third-Party Claim in
which it has assumed or participated in the defense, to avoid production of
confidential information (consistent with applicable law and rules of
procedure); and

 

  (ii) all communications between any party and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

 

12.8       Other Claims

 

A claim under this Article 12 for any matter not involving a Third-Party Claim
may be made by notice to Sellers or Buyer, as the case may be, and such notice
shall contain sufficient detail to enable the recipient to validate and analyze
the claim. If the recipient disputes the claim, the recipient shall notify the
sender within 30 days of receipt of the notice, at which point the sender of the
notice may, but is not required to commence a Proceeding pursuant to Section
13.13.

 

12.9       Release.

 

  (a) Effective from and after the Closing, each Seller, on behalf of himself
and his Representatives, Related Persons, successors, assigns and all other
Persons (other than the Company) claiming by, through, for or under such Seller
or on behalf of such Seller (such other persons collectively, the “Seller
Related Parties” and together with the Sellers, the “Releasing Party”) hereby
irrevocably and unconditionally releases, settles, cancels, discharges and
acknowledges to be fully and finally satisfied any and all claims, demands,
actions or causes of action for payment or performance of any debt, account,
covenant, contract, promise or Loss, of any and every kind, nature or
description whatsoever, at law or in equity (collectively, a “Releasable Claim”)
that such Releasing Party may have had or may now have or assert against the
Company, the Buyer or any of their present and former Representatives, Related
Persons, predecessors, successors and assigns (collectively, the “Released
Parties”), that are on account of any matter whatsoever arising prior to the
Closing or attributable to such period (whether such Releasable Claims are known
or unknown, knowable or unknowable, suspected or unsuspected) (all Releasable
Claims released in this Section 12.9 are referred to as the “Released Claims”).
Without limiting the generality of the foregoing, Released Claims shall include
any and all Releasable Claims arising out of or relating to (i) any issuances,
redemptions or repurchases by the Company or any of its current or former
Related Persons of any Equity Securities, (ii) any sales, pledges,
hypothecations or other transfers of any Equity Securities of the Company or any
of its current or former Related Persons by any Seller to any Person and (iii)
any violations of the articles of incorporation, bylaws or other organizational
documents of the Company or any of its current or former Related Persons. TO THE
FULLEST EXTENT PERMITTED BY LEGAL REQUIREMENTS, EACH SELLER WAIVES THE BENEFIT
OF ANY PROVISION OF LEGAL REQUIREMENTS TO THE EFFECT THAT A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DID NOT KNOW OR SUSPECT TO EXIST
TO THE RELEASING PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY THE RELEASING PARTY MAY HAVE AFFECTED THE RELEASING PARTY’S SETTLEMENT
WITH THE RELEASED PARTY.

 



 41 

 



 

  (b) Notwithstanding the foregoing, nothing contained in Section 12.9(a) will
be deemed to waive, release, alter or otherwise impair any rights or claims of
any Seller arising under this Agreement or any Contract entered into in
connection with the Contemplated Transactions to which such Seller is party.

 

  (c) Each Seller agrees that no Releasing Parties, nor anyone claiming by,
through, for or under them or on their behalf will bring, file, institute,
prosecute, maintain, participate in, or recover upon, either directly or
indirectly, or encourage or benefit from the institution of, any Proceeding
against any Released Party, in or before any Governmental Body, arbitrator or
mediator for or relating to any of the Released Claims. Each Seller represents
that neither it nor any other Releasing Party has filed or caused to be filed
any Releasable Claim of any kind against any Released Party, which is now
pending with any Governmental Body, arbitrator or mediator. Each Seller further
represents that it has not transferred or assigned any Releasable Claims or
Released Claims to any Person.

 

XIII.        MISCELLANEOUS

 

13.1       Costs and Expenses

 

Each party hereto shall bear its own costs and the costs of its advisors
connected with, or resulting from, the negotiation and execution of this
Agreement. Buyer agrees to assume liability and to pay for all transfer taxes
(i.e. stamp and value added taxes) incurred as a result of the transactions
contemplated by this Agreement. Any taxes on the purchase price (e.g. income
tax) and taxes imposed on any of the Sellers personally shall be borne by the
Sellers.

 

13.2       Changes and Amendments

 

Changes and amendments to this Agreement as well as declarations to be made
hereunder shall be valid only if made in writing unless a notarial deed is
legally required. This shall also apply to any change of this Section 13.2.

 



 42 

 



 

13.3       Notices

 

All notices, declarations, requests and other communications hereunder
(including, for the avoidance of doubt, the making of any claims under or in
connection with this Agreement) shall be made in writing and delivered by hand,
by mail, by courier or by electronic mail (if listed below) to the person at the
address set forth below or any other address properly communicated in writing by
the party concerned to all other parties of this Agreement:

 

  To HELIX:

 

 



 

  with copy to:

 

 

 







 

  To SECURITY GRADE:

 

 

 

 

  with copy to:

 

 

 

  To DEREK PORTER:

 

 

 



 

with copy to:

 

 

 

  To DAVID BECKETT:

 

 



 

  with copy to:



 

 

 

 

  To GUY CERASOLI:

 

 



 



 43 

 

 

  To DAVID KEYES:

 

 

 

  To RYAN SHIELDS:

 

 

 

  To MARK MERGO:

 

 

 

13.4       Severability

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. If there is a possibility to remedy an
invalid contract the Parties herewith agree that they will take all necessary
steps and measures and issue all necessary declarations to remedy the contract.

 

13.5       Exhibits and Schedules

 

The Exhibits and Schedules to this Agreement form an integral part of this
Agreement.

 

13.6       Public Announcements

 

Notwithstanding any confidentiality obligation to which Buyer is subject, any
public announcement, including any press release, communication to employees,
customers, suppliers, or others having dealings with the Company, or similar
publicity with respect to this Agreement or any Contemplated Transaction, will
be issued only after the Closing, in such manner and containing such content as
Buyer determines.

 

13.7       Further Assurances

 

The parties will (a) execute and deliver to each other such other documents and
(b) do such other acts and things as a party may reasonably request for the
purpose of carrying out the intent of this Agreement, the Contemplated
Transactions, and the documents to be delivered pursuant to this Agreement.

 



 44 

 

 

13.8       Entire Agreement

 

This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and, upon the Closing, any confidentiality obligation to which Buyer is subject)
and constitutes (along with the exhibits, and the other documents to be
delivered pursuant to this Agreement) a complete and exclusive statement of the
terms of the agreement between the parties with respect to the subject matter of
this Agreement.

 

13.9       Assignments and Successors

 

No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior consent of the other parties. Any purported
assignment of rights or delegation of obligations in violation of this Section
13.9 will be void. Subject to the foregoing, this Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the heirs, executors,
administrators, legal representatives, successors, and permitted assigns of the
parties.

 

13.10     No Third-Party Rights

 

Other than the Indemnified Persons and the parties, no Person will have any
legal or equitable right, remedy, or claim under or with respect to this
Agreement. This Agreement may be amended or terminated, and any provision of
this Agreement may be waived, without the consent of any Person who is not a
party to the Agreement.

 

13.11     Remedies Cumulative

 

The rights and remedies of the parties are cumulative and not alternative.

 

13.12     Governing Law

 

All matters relating to or arising out of this Agreement or any Contemplated
Transaction and the rights of the parties (whether sounding in contract, tort,
or otherwise) will be governed by and construed and interpreted under the laws
of the State of Colorado without regard to conflicts of laws principles that
would require the application of any other law.

 

THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE THAT COLORADO HAS PASSED AMENDMENTS TO
THE COLORADO CONSTITUTION AND ENACTED CERTAIN LEGISLATION TO GOVERN THE
MARIJUANA INDUSTRY. THIS AGREEMENT WILL BE STRICTLY CONSTRUED UNDER COLORADO
LAW, AND THE PARTIES SPECIFICALLY WAIVE ANY DEFENSES BASED UPON INVALIDITY OF
CONTRACTS FOR PUBLIC POLICY REASONS AND/OR THE SUBSTANCE OF THE CONTRACT
VIOLATING FEDERAL LAW.

 



 45 

 



 

13.13     Jurisdiction; Service of Process

 

Except as otherwise provided in this Agreement, any Proceeding arising out of or
relating to this Agreement or any Contemplated Transaction shall be brought in
the courts of the State of Colorado, County of Denver or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Colorado, and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, waives any objection it
may now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of such Proceeding shall be heard and determined only in any
such court, and agrees not to bring any Proceeding arising out of or relating to
this Agreement or any Contemplated Transaction in any other court. Each party
acknowledges and agrees that this Section 13.13 constitutes a voluntary and
bargained-for agreement between the parties. Process in any Proceeding referred
to in the first sentence of this Section may be served on any party anywhere in
the world, including by sending or delivering a copy of the process to the party
to be served at the address and in the manner provided for the giving of notices
in Section 13.3. Nothing in this Section 13.13 will affect the right of any
party to serve legal process in any other manner permitted by law or at equity.

 

13.14     Waiver of Jury Trial

 

EACH PARTY, KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY, WAIVES ITS RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
CONTEMPLATED TRANSACTION, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.

 

13.15     Enforcement of Agreement

 

Each party acknowledges and agrees that the other party would be irreparably
harmed if any of the provisions of this Agreement are not performed in
accordance with their specific terms and that any Breach of this Agreement could
not be adequately compensated in all cases by monetary damages alone.
Accordingly, the parties agree that, in addition to any other right or remedy to
which a party may be entitled at law or in equity, each party shall be entitled
to enforce any provision of this Agreement by a decree of specific performance
and to obtain temporary, preliminary, and permanent injunctive relief to prevent
Breaches or threatened Breaches, without posting any bond or giving any other
undertaking.

 

13.16     Attorneys’ Fees

 

In the event any Proceeding is brought in respect of this Agreement or any of
the documents referred to in this Agreement, the prevailing party will be
entitled to recover reasonable attorneys’ fees and other costs incurred in such
Proceeding, in addition to any relief to which such party may be entitled.

 

13.17     No Waiver

 

Neither any failure nor any delay by any party in exercising any right, power,
or privilege under this Agreement or any of the documents referred to in this
Agreement will operate as a waiver of such right, power, or privilege, and no
single or partial exercise of any such right, power, or privilege will preclude
any other or further exercise of such right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable Legal Requirements, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be waived by
a party, in whole or in part, unless made in a writing signed by such party or
Sellers’ Representative on behalf of a Seller; (b) a waiver given by a party
will only be applicable to the specific instance for which it is given; and (c)
no notice to or demand on a party will (i) waive or otherwise affect any
obligation of that party or (ii) affect the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 



 46 

 

 

13.18     Time of Essence

 

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 

13.19     Counterparts and Electronic Signatures

 

(a)This Agreement and other documents to be delivered pursuant to this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy and all of which, when taken together, will be deemed to
constitute one and the same agreement or document, and will be effective when
counterparts have been signed by each of the parties and delivered to the other
parties.

 

(b)A manual signature on this Agreement or other documents to be delivered
pursuant to this Agreement, a PDF file of which shall have been transmitted
electronically, will constitute an original signature for all purposes. The
delivery of complete PDF files of this Agreement or other documents to be
delivered pursuant to this Agreement, including executed signature pages where
required, by electronic transmission will constitute effective delivery of this
Agreement or such other document for all purposes. Nevertheless, each party
shall send every original document to be delivered by airmail to the other party
after manual signature of such a document, where a signature is required, for
evidentiary purposes.

 

13.20     Post-Closing Agreement

 

To the extent that any party to this Agreement, in their reasonable opinion,
should at any time following the Effective Date, require additional documents to
be executed to further document or evidence the transactions contemplated herein
and in the Exhibits hereto, or to effectuate the provisions of this Agreement or
the Exhibits hereto, the parties shall comply with such request and execute such
documents provided the same are in commercially reasonable form and do not alter
the principal economic terms or create additional liability for any party.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

 

 

 

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

 



 47 

 

 

 

SIGNATURE PAGE FOR HELIX / SECURITY GRADE MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

HELIX TCS, INC.

 

_____________________________

By: Zachary L. Venegas

Its: Chief Executive Officer

SECURITY GRADE PROTECTIVE SERVICES, LTD.

 

_____________________________



By: _________________________

Its: _________________________

 

 



_______________________________

Derek Porter



 

_______________________________

David Beckett

 



 

________________________________

Guy Cerasoli

 

 

________________________________

David Keyes

 

________________________________

Ryan Shields

 

________________________________



Mark Mergo

 



 48 

 

 

SCHEDULE 2.2.2

 

ALLOCATION OF CLOSING PAYMENT TO SELLERS

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 49 

 

 

SCHEDULE 2.2.6

 

PAYMENT OF BALANCE OF PURCHASE PRICE



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 50 

 

 

SCHEDULE 3.3(a)

 

2016 FINANCIAL STATEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 51 

 

 

SCHEDULE 3.3(c)

 

JANUARY 1, 2017-APRIL 30, 2017 BALANCE SHEETS AND PROFIT AND LOSS STATEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 52 

 

 

SCHEDULE 3.5(b)

 

LEASED REAL PROPERTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 53 

 

 

SCHEDULE 3.6

 

TRADEMARKS AND INTERNET DOMAINS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 54 

 

 

SCHEDULE 3.8

 

COMPANY AGREEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 55 

 

 

SCHEDULE 3.10

 

INSURANCE POLICIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 56 

 

 

SCHEDULE 3.14

 

EMPLOYEES, CONSULTANTS AND INDEPENDENT CONTRACTORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 57 

 

 

SCHEDULE 3.15

 

MATERIAL CUSTOMERS AND SUPPLIERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 58 

 

 

SCHEDULE 3.17

 

BANK ACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 59 

 

 

SCHEDULE 3.20.3

 

CURRENT TAX LIABILITIES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 60 

 

 

EXHIBIT 2.2.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 61 

 

 

NOTICE OF GRANT OF STOCK OPTION, STOCK OPTION AGREEMENT AND EXERCISE FORM

 

NOTICE OF STOCK OPTION GRANT

NOTICE OF STOCK OPTION GRANT

 

You have been granted an option to purchase Common Stock of Helix TCS, Inc.,
subject to the terms and conditions of the Non-Qualified Stock Option Agreement
(“Agreement”) appended hereto and made a part hereof as Exhibit A, as follows:

 

Name of Optionee:   Total Number of Shares Granted:   Type of Option:

Nonstatutory Stock Option

Incentive Stock Option

Exercise Price per Share: $ 0.001 Grant Date:   Vesting Commencement Date:  [ONE
YEAR FROM THE CLOSING DATE] Vesting Schedule:

This option may be exercised, in whole or in part, in accordance with the
following schedule:

 

Beginning one (1) year from the Closing Date, as that term is defined in the
MIPA, and expiring on the Expiration Date, as that term is defined in the
Agreement.

    Term of Award/Expiration Date:  

 



 62 

 

 

Exhibit A

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 



 63 

 

 

HELIX TCS, INC.

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

GRANT DATE:                                 

 

  1. Grant of Award. Pursuant to the provisions of that certain Membership
Interest Purchase Agreement, entered into with an effective date of June 1, 2017
(the “MIPA”), on the date set forth above (the “Grant Date”), Helix TCS, Inc., a
Delaware corporation (the “Company”) has granted and hereby evidences the grant
to the person named below (the “Optionee”), subject to the terms and conditions
set forth or incorporated in this Non-qualified Stock Option Agreement
(“Agreement”), the right, and option, to purchase from the Company the aggregate
number of shares of Common Stock ($.001 par value) of the Company (“Shares”) set
forth below, at the purchase price indicated below (the “Option”), such Option
to be exercised as hereinafter provided. The MIPA is hereby made a part hereof.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term(s) in the MIPA, including the Exhibits thereto. Unless otherwise
provided in the MIPA or in any employment agreement between the Company and
Optionee, the provisions in this Agreement shall govern Optionee’s rights with
respect to the vesting and exercise of the Option. The Option is a nonqualified
option.

 

  Optionee:       Shares:       Option Price:  

 $.001

 

 

2.Term of Option. The term of this Option shall be for a period of thirty-six
(36) months from the Closing Date, as that term is defined in the MIPA, subject
to the earlier termination of the Option, as set forth in in this Agreement and
the MIPA; provided, however, that the term of this Option shall be stayed during
the pendency of any arbitration regarding an Optionee’s termination of
employment with the Company pursuant to the terms of any employment agreement
between the Optionee and the Company (“Expiration Date”).

 

  3. Exercise of Option

 

  (a) The Option, subject to the provisions of the MIPA, shall be exercised by
delivering to the Company a fully executed “Exercise Notice” in the form
attached hereto as Exhibit 1. The Exercise Notice shall specify the number of
Shares to be purchased, which number may not be less than one hundred
(100) Shares (unless the number of Shares purchased is the total balance which
is then exercisable). Unless the Company, in its discretion, establishes
“cashless exercise” procedures and permits Optionee entitled to exercise the
Option to utilize such “cashless exercise” procedures, Optionee so exercising
all or part of this Option shall, at the time of exercise, tender to the Company
cash or cash equivalent for the aggregate option price of the Shares Optionee
has elected to purchase (“Exercise Price”). The Option shall be deemed exercised
upon receipt by the Company of such fully executed Exercise Notice accompanied
by such aggregate Exercise Price. The Optionee is responsible for filing any
reports of remittance or other foreign exchange filings required in order to pay
the Exercise Price.

 



 64 

 

 

  (b) Prior to its expiration or termination, and except as otherwise provided
herein and in the MIPA, the Option may be exercised by Optionee, so long as the
terms of Section 2.2 of the MIPA have been satisfied and there has been no
“Voluntary Termination” or for “Cause” termination of the Optionee from the
Company, as those terms are defined in any employment agreement between the
Company and the Optionee, prior to or on the date of exercise, within the
following time limitations:

 

Beginning one (1) year from the Closing Date, as that term is defined in the
MIPA and expiring on the Expiration Date.

 

  4. Acceptance of Award. The Option may not be exercised unless and until the
Company has received acceptance by Optionee of the terms and conditions set
forth herein. Acceptance may be submitted either electronically, if available,
or in writing.

 

  5. Limitations on Exercise

 

(a)    The grant of this Option and the issuance of Shares upon exercise of this
Option are subject to compliance with all applicable laws. This Option may not
be exercised if the issuance of Shares upon exercise would constitute a
violation of any applicable laws. The Optionee is cautioned that unless the
foregoing conditions are satisfied, the Optionee may not be able to exercise the
Option when desired even though the Option is vested. As a further condition to
the exercise of this Option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company. Any Shares that are issued
will be "restricted securities" as that term is defined in Rule 144 under the
Securities Act, and will bear an appropriate restrictive legend, unless they are
registered under the Securities Act.

 

(b)    Special Termination Period. If exercise of the Option on the Expiration
Date set forth in Section 2 is prevented by operation of paragraph (A) of this
Section 5, then this Option shall remain exercisable until 14 days after the
first date that paragraph (A) no longer operates to prevent exercise of the
Option.

 



 65 

 

 

  6. Restrictions on Resale. The Optionee shall not sell any Shares at a time
when applicable law, Company policies or an agreement between the Company and
its underwriters prohibit a sale. This restriction shall apply as long as the
Optionee is an employee of the Company and for such period after the Optionee's
termination of service as the Company may specify in its reasonable discretion

 

  7. Transferability. This Option may not be transferred in any manner other
than by will or by the laws of descent and distribution, and may be exercised
during the lifetime of the Optionee only by the Optionee. The terms of this
Option Agreement shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Optionee. This Option may not be assigned,
pledged, or hypothecated by the Optionee whether by operation of law or
otherwise, and is not subject to execution, attachment, or similar process.
Notwithstanding the foregoing, the Company may, in its sole discretion, allow
the Optionee to transfer this Option as a gift to one or more family members.
For purposes of this Option Agreement, "family member" means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law (including adoptive relationships), any
individual sharing the Optionee's household (other than a tenant or employee), a
trust in which one or more of these individuals have more than 50% of the
beneficial interest, a foundation in which the Optionee or one or more of these
persons control the management of assets, and any entity in which the Optionee
or one or more of these persons own more than 50% of the voting interest.

 

  8. INTENTIONALLY LEFT BLANK

 

  9. Notice. Any notice required to be given hereunder to the Company shall be
addressed to the Company, attention CFO, 5300 DTC Parkway, Suite 300, Greenwood
Village, Colorado, 80111, and any notice required to be given hereunder to
Optionee shall be addressed to Optionee at his or her address as shown on the
records of the Company, subject to the right of either party hereafter to
designate in writing to the other some other address.

 

  10. Governing Law. This Nonqualified Stock Option Agreement and the Option
evidenced hereby shall be governed by the laws of the State of Delaware without
giving effect to principles of conflict of laws.

 

BY:           Zachary L. Venegas       Chief Executive Officer       Helix TCS,
Inc.  

 

Accepted By:           [OPTIONEE NAME]                     Date  

 



 66 

 

 

Exhibit 1

Exercise Notice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 67 

 

 

Notice of Exercise of Stock Option

Helix TCS, Inc.

 

OPTIONEE INFORMATION:

 

Name:_________________                                                           
Social Security Number:_______________

 

Address:_______________                                                           
Phone Number:______________________

 

_______________

 

OPTION INFORMATION:

 

Date of Grant: __________

 

Type of Option: Nonstatutory

 

Number of Shares

of Common Stock of

Helix TCS, Inc. covered

By the Option: __________

 

Exercise Price per Share: $0.001

 

EXERCISE INFORMATION:

 

Number of shares of Common Stock of the Company for which option is being
exercised now: _______ (These shares are referred to below as the "Purchased
Shares.")

 

Total Exercise Price for the Purchased Shares: $_____________

 

For of payment enclosed: _______________

 

Name in which the Purchased Shares should be registered: ______________

 

ACKNOWLEDGMENTS:

 

1. I understand that all sales of Purchased Shares are subject to compliance
with the Company's policy on securities trades and the Restrictions on Resale
provision of the Option Agreement..

 

2. I hereby acknowledge that I received and read a copy Non-Qualified Stock
Option Agreement for Helix TCS, Inc. I acknowledge that I am acquiring the
Purchased Shares.

 

subject to all other terms of the Option Agreement.

 



 68 

 

 

3. In the case of a nonstatutory option, I understand that I may be required to
recognize ordinary income equal to the spread between the fair market value of
the Purchased Shares on the date of exercise and the exercise price. I further
understand that I am required to pay withholding taxes at the time of exercising
a nonstatutory option.

 

4. I acknowledge that I have received information regarding the federal income
tax consequences of an option exercise and the tax election under section 83(b)
of the Internal Revenue Code. In the event that I choose to make a section 83(b)
election, I acknowledge that it is my responsibility--and not the Company's
responsibility--to file the election in a timely manner, even if I ask the
Company or its agents to make the filing on my behalf. I acknowledge that the
Company has encouraged me to consult my own adviser to determine the tax
consequences of acquiring the Purchased Shares at this time.

 

SIGNATURE:        

 

 69 

 

 

SECTION 83(b) ELECTION

 

This statement is made under Section 83(b) of the Internal Revenue Code of 1986,
as amended, pursuant to Treasury Regulations Section 1.83-2.

 

(1) The taxpayer who performed the services is:

 

Name: ______________________

 

Address: ______________________

______________________

 

Social Security No.:

 

(2) The property with respect to which the election is made is _________ shares
of the common stock of Helix TCS, Inc.

 

(3) The property was transferred on __________.

 

(4) The taxable year for which the election is made is the calendar year 20__.

 

(5) The fair market value of such property at the time of transfer is $____ per
share.

 

(7) The amount paid for such property is $0.001 per share.

 

(8) A copy of this statement was furnished to Helix TCS, Inc. for whom taxpayer
rendered the services underlying the transfer of such property.

 

(9) This statement is executed on ___________.

 



     Signature of Spouse (if any)   Signature of Taxpayer

 

THIS ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE CENTER WHERE THE
OPTIONEE FILES HIS OR HER FEDERAL INCOME TAX RETURNS AND MUST BE FILED WITHIN 30
DAYS AFTER THE DATE OF PURCHASE. THIS FILING SHOULD BE MADE BY REGSTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED. THE OPTIONEE MUST RETAIN TWO COPIES OF
THE COMPLETED FORM FOR FILING WITH HIS OR HER FEDERAL AND STATE TAX RETURNS FOR
THE CURRENT TAX YEAR AND AN ADDITIONAL COPY FOR HIS OR HER RECORDS.

 



 70 

 

 

EXHIBIT 2.4(a)(v)

 

PORTER EMPLOYMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 71 

 

 

EXHIBIT 2.4(a)(vi)

 

BECKETT EMPLOYMENT AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

72

 

